Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 1 of 35




                          EXHIBIT S

          Deposition of Michelle McLeod
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 2 of 35
 30(b)(6)                                             Michelle· McLeod                                                              Pagess 1..4
                                                          Page 1                                                                         Page 3
  ·1· · · · · · · · ·UNITED STATES DISTRICT COURT                  ·1· · · · · · · · · · · · · · INDEX
  · · · · · · · · FOR THE SOUTHERN DISTRICT OF TEXAS
  ·2· · · · · · · · · · · ·HOUSTON DIVISION                        ·2· · · · · · · · · · · · · · · · · · · · · · · · · · · · PAGE
  ·3                                                               ·3
  · · UNITED STATES OF AMERICA,· · ·) Civil Action
  ·4· · · ·Plaintiff,· · · · · · · ·) No. 4:18-CV-00644            ·4· TESTIMONY OF FIRE MARSHAL MICHELLE McLEOD
  ·················)                                               ·5· Examination by Mr. Monteiro· · · · · · · · · · · · · · · 8
  ·5· vs.· · · · · · · · · · · · · ·)
  ·················)                                               ·6· Examination by Mr. Capodice· · · · · · · · · · · · · · ·66
  ·6· CITY OF HOUSTON,· · · · · · · )
                                                                   ·7· Examination by Ms. Sullivan· · · · · · · · · · · · · · ·72
  · · · · ·Defendant.· · · · · · · ·)
  ·7· ______________________________                               ·8· Further Examination by: Mr. Monteiro· · · · · · · · · · 75
  ·8· JANE DRAYCOTT AND PAULA· · · ·)
  · · KEYES,· · · · · · · · · · · · )                              ·9· Further Examination by: Mr. Capodice· · · · · · · · · · 77
  ·9· · · ·Plaintiff-Intervenors,· ·)                              10· Changes and Signature· · · · · · · · · · · · · · · · · ·78
  ·················)
  10· vs.· · · · · · · · · · · · · ·)                              11· Reporter's Certificate· · · · · · · · · · · · · · · · · 80
  ·················)                                               12
  11· CITY OF HOUSTON,· · · · · · · )
  · · · · · · · Defendant.· · · · · )                              13
  12                                                               14
  13· · ·***************************************************
  14· · FED. R. CIV. P.30(B)(6) DEPOSITION OF CITY OF HOUSTON      15· · · · · · · · · · · · · ·EXHIBITS
  15· · · · · · · · (FIRE MARSHAL MICHELLE McLEOD)
                                                                   16
  16· · · · · · · · · · · ·August 15, 2019
  17· · ·***************************************************       17· · · · · · · · · · · · (None offered)
  18· · · FED. R. CIV. P.30(B)(6) DEPOSITION OF CITY OF HOUSTON
  · · (FIRE MARSHAL MICHELLE McLEOD), produced as a witness at
                                                                   18
  19· the instance of the Plaintiff and duly sworn, was taken in   19
  · · the above-styled and numbered cause on Thursday, August
  20· 15, 2019, from 2:33 p.m. to 4:46 p.m., before JAMES M.       20
  · · PLAIR, Certified Shorthand Reporter in and for the State     21
  21· of Texas, reported by computerized stenotype machine at
  · · the CITY OF HOUSTON LEGAL DEPARTMENT, 900 Bagby, Third       22
  22· Floor, Houston, Texas 77002, pursuant to the Federal Rules   23
  · · of Civil Procedure and the provisions stated on the record
  23· or attached hereto.                                          24
  24· Job No. 408841                                               25
  25
                                                         Page 2                                                                          Page 4
  ·1· · · · · · · · · · · · ·APPEARANCES                           ·1· · · · · · · · ·MR. MONTEIRO:· Good afternoon, Chief
  ·2
  · · REPRESENTING PLAINTIFF UNITED STATES OF AMERICA:             ·2· McLeod.
  ·3
  · · Mr. Jeremy P. Monteiro                                       ·3· · · · · · · · ·THE WITNESS:· Good afternoon.
  ·4· Mr. Hector F. Ruiz
  · · UNITED STATES DEPARTMENT OF JUSTICE
                                                                   ·4· · · · · · · · ·MR. MONTEIRO:· How are you, today?
  ·5· EMPLOYMENT LITIGATION - CIVIL RIGHTS DIVISION                ·5· · · · · · · · ·THE WITNESS:· I'm well.· Thank you.
  · · 950 Pennsylvania Avenue, N.W.
  ·6· Washington, D.C. 20530-0001                                  ·6· · · · · · · · ·MR. MONTEIRO:· Good.
  · · 202.616.9100 Telephone
  ·7· 202.514.1005 Fax                                             ·7· · · · · · · · ·I'm just going to take care of one
  · · Jeremy.Monteiro@usdoj.gov Email
  ·8· Hector.Ruiz@usdoj.gov Email
                                                                   ·8· housekeeping matter, which probably doesn't pertain to
  ·9· · · ·and                                                     ·9· you, before we begin.
  10· Ms. Elizabeth F. Karpati
  · · UNITED STATES DEPARTMENT OF JUSTICE - U.S. ATTORNEY'S        10· · · · · · · · ·So with respect to topic 4(a) on Exhibit 2,
  11· OFFICE
  · · 1000 Louisiana Street, Suite 2300                            11· Deposition Exhibit 2, which states:· "Defendant's decision
  12· Houston, Texas 77002
  · · 713.567.9767 Telephone
                                                                   12· to assess the effectiveness of HFD's policies, practices
  13· Elizabeth.Karpati@usdoj.gov Email                            13· and training related to workplace harassment and
  14
  · · REPRESENTING DEFENDANT CITY OF HOUSTON:                      14· discrimination," does the City have a witness?· Is the
  15
  · · Ms. Deidra N. Sullivan                                       15· City offering a witness on this topic?
  16· CITY OF HOUSTON LEGAL DEPARTMENT
  · · 900 Bagby Street, Third Floor
                                                                   16· · · · · · · · ·MS. SULLIVAN:· No, to the extent that it
  17· Houston, Texas 77002-2527                                    17· would be seeking attorney-client or work product
  · · 832.393.6457 Telephone
  18· 832.393.6259 Fax                                             18· privilege.
  · · Deidra.Sullivan@houstontx.gov Email
  19                                                               19· · · · · · · · ·MR. MONTEIRO:· Okay.· So just to kind of
  20· REPRESENTING PLAINTIFFS-INTERVENORS JANE DRAYCOTT AND
  · · PAULA KEYES:
                                                                   20· ferret out the nature of that objection, I'm going to
  21                                                               21· proffer a handful of questions, and if you can let us --
  · · Mr. S. Nasim Ahmad
  22· Mr. Dwain Gregory Capodice II                                22· let me know whether the City will -- can present someone
  · · AHMAD & CAPODICE, P.L.L.C.
  23· 24900 Pitkin Road, Suite 300                                 23· on that or will maintain its objection.
  · · The Woodlands, Texas 77386
  24· 832.767.3207 Telephone
                                                                   24· · · · · · · · ·MS. SULLIVAN:· And so present someone to
  · · NAhmad@cline-ahmad.com Email                                 25· say that it was out of conversations --
  25


 888-893-3767
 www.lexitaslegal.com                                                                                                                             YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 3 of 35
 30(b)(6)                                                       Michelle· McLeod                                                 Pagess 5..8
                                                                  Page 5                                                               Page 7
  ·1· · · · · · · · ·MR. MONTEIRO:· No.                                    ·1· Station 54 in 2009?
  ·2· · · · · · · · ·MS. SULLIVAN:· -- with --                             ·2· · · · · · · · ·MS. SULLIVAN:· I can present somebody that
  ·3· · · · · · · · ·MR. MONTEIRO:· No.· Whether the City would            ·3· can answer that question.
  ·4· permit a witness to answer my question or assert a                   ·4· · · · · · · · ·MR. MONTEIRO:· Was the assessment requested
  ·5· privilege.                                                           ·5· in response to Ms. Draycott's complaints regarding the
  ·6· · · · · · · · ·MS. SULLIVAN:· Okay.                                  ·6· events that occurred at Station 54 in 2009?
  ·7· · · · · · · · ·MR. MONTEIRO:· All right.                             ·7· · · · · · · · ·MS. SULLIVAN:· I can present somebody that
  ·8· · · · · · · · ·So why did the City decide to assess the              ·8· can answer that question.
  ·9· effectiveness of the HFD's policies, practices and                   ·9· · · · · · · · ·MR. MONTEIRO:· And was the assessment
  10· training related to workplace harassment and                         10· requested an attempt to prevent the reoccurrence of any of
  11· discrimination in 2009?                                              11· the events complained about by Ms. Draycott or Ms. Keyes
  12· · · · · · · · ·MS. SULLIVAN:· Based on the information               12· at Station 54 in 2009?
  13· available to me at that time, my understanding was that              13· · · · · · · · ·MS. SULLIVAN:· I can present somebody that
  14· that was based on communications with the City Attorney at 14· can answer that question.
  15· that time.· So are you --                                            15· · · · · · · · ·MR. MONTEIRO:· Okay.
  16· · · · · · · · ·MR. MONTEIRO:· So you would not permit a              16· · · · · · · · ·MS. SULLIVAN:· Okay.
  17· witness to answer that question based on privilege.· Is              17· · · · · · · · ·MR. MONTEIRO:· Thank you for the
  18· that correct?                                                        18· clarification.
  19· · · · · · · · ·MS. SULLIVAN:· That -- that would be my               19· · · · · · · · ·MS. SULLIVAN:· Yes.
  20· understanding of that, yes.                                          20· · · · · · · · ·MR. MONTEIRO:· We'll have to confer
  21· · · · · · · · ·MR. MONTEIRO:· Well, I mean --                        21· further, then, when we do that.
  22· · · · · · · · ·MS. SULLIVAN:· That's --                              22· · · · · · · · ·MS. SULLIVAN:· Okay.
  23· · · · · · · · ·MR. MONTEIRO:· -- is that your objection?             23· · · · · · · · ·MR. MONTEIRO:· I assume Chief McLeod is not
  24· · · · · · · · ·MS. SULLIVAN:· Yes --                                 24· the person that -- is not prepared to answer those
  25· · · · · · · · ·MR. MONTEIRO:· Okay.· Thank you.                      25· questions today.

                                                                  Page 6                                                               Page 8
  ·1· · · · · · · · ·MS. SULLIVAN:· -- that would be my                    ·1· · · · · · · · ·MS. SULLIVAN:· No, not today.· I have not
  ·2· objection.                                                           ·2· put anything in front of her that would help you.
  ·3· · · · · · · · ·MR. MONTEIRO:· Was the assessment requested           ·3· · · · · · · · ·MR. MONTEIRO:· Fair enough.· Okay.
  ·4· as part of the City's response to any of the events that             ·4· · · · · · · · FIRE MARSHAL MICHELLE McLEOD,
  ·5· occurred at Station 54 in 2009?                                      ·5· having first been duly sworn, was examined and testified
  ·6· · · · · · · · ·MS. SULLIVAN:· I don't have any information           ·6· as follows:
  ·7· that would suggest that, but I could -- Uhm, I potentially           ·7· · · · · · · · · · · · ·EXAMINATION
  ·8· could present somebody to answer that question.                      ·8· BY MR. MONTEIRO:
  ·9· · · · · · · · ·MR. MONTEIRO:· So you will not claim that             ·9· · · ·Q.· ·Chief, my name is Jeremy Monteiro.· I'm an
  10· that was privileged?                                                 10· attorney with the Department of Justice and I'm going to
  11· · · · · · · · ·MS. SULLIVAN:· No.                                    11· be taking your deposition today.
  12· · · · · · · · ·MR. MONTEIRO:· You wouldn't assert                    12· · · ·A.· ·Okay.
  13· privilege on that?                                                   13· · · ·Q.· ·Have you had your deposition taken before?
  14· · · · · · · · ·MS. SULLIVAN:· No.                                    14· · · ·A.· ·I have.
  15· · · · · · · · ·MR. MONTEIRO:· Was the assessment requested 15· · · ·Q.· ·Okay.
  16· as part of the City's remedial action as a result of any             16· · · ·A.· ·In re- -- Not in regard to this.
  17· of the events that occurred at Station 54 in 2009?                   17· · · ·Q.· ·Understood.
  18· · · · · · · · ·MS. SULLIVAN:· I could -- I could present             18· · · · · · · · ·Just when was the last -- when was the last
  19· somebody.                                                            19· time you were deposed?
  20· · · · · · · · ·You know what?· I -- I think, now that I              20· · · ·A.· ·Approximately three years ago.
  21· know what you're asking, I think I can present somebody              21· · · ·Q.· ·Okay.· I'm just going to go over the ground
  22· to -- to answer those questions.                                     22· rules for the deposition, just so you will understand how
  23· · · · · · · · ·MR. MONTEIRO:· Was the City -- Was the                23· we'll proceed today.· Is that okay?
  24· assessment requested as part of the City's corrective                24· · · ·A.· ·Okay.
  25· action as a result of any of the events that occurred at             25· · · ·Q.· ·If you don't understand any of my questions,

 888-893-3767
 www.lexitaslegal.com                                                                                                                           YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 4 of 35
 30(b)(6)                                                    Michelle· McLeod                                                                 Pagess 9..12
                                                                    Page 9                                                                         Page 11
  ·1· please state so and I'll my best to rephrase them.· Is                 ·1· representative for purposes of this deposition?
  ·2· that okay?                                                             ·2· · · ·A.· ·Yes.
  ·3· · · ·A.· ·That is okay.                                                ·3· · · ·Q.· ·As part of your role as being the City's
  ·4· · · ·Q.· ·And if you don't hear my question, let me know               ·4· representative, did you spend time preparing for this
  ·5· and I'll also restate my question or have the court                    ·5· deposition?
  ·6· reporter read it back to you.                                          ·6· · · ·A.· ·Yes.
  ·7· · · ·A.· ·Okay.                                                        ·7· · · ·Q.· ·How long did you spend preparing for this
  ·8· · · ·Q.· ·To -- The court reporter's taking everything                 ·8· deposition?
  ·9· down that you say and I say.· So in order to ensure a                  ·9· · · ·A.· ·Approximately three hours.
  10· clean transcript, you need to make sure to respond with -- 10· · · ·Q.· ·And can you tell me what you -- everything you
  11· You need to make sure to wait to respond to my question                11· did to prepare for your deposition today?
  12· until I'm finished.                                                    12· · · ·A.· ·Reviewed the Thompson Horton assessment and the
  13· · · ·A.· ·Okay.                                                        13· Excel spreadsheet, with the responses.
  14· · · ·Q.· ·Is that okay?                                                14· · · ·Q.· ·And --
  15· · · ·A.· ·Yes.                                                         15· · · ·A.· ·And --
  16· · · ·Q.· ·And I will do the same for you and do my best                16· · · ·Q.· ·I'm sorry.· Go ahead.
  17· not to cut you off.                                                    17· · · ·A.· ·And also pulled a couple of other documents that
  18· · · ·A.· ·Okay.                                                        18· were related.
  19· · · ·Q.· ·If you need a break -- I don't expect us to be               19· · · ·Q.· ·Can you identify what those document are,
  20· here very long, but if you need a break, please let me                 20· sitting here today?
  21· know and we'll do our best to accommodate you.                         21· · · ·A.· ·One was a manual that we presented in our
  22· · · ·A.· ·Okay.                                                        22· newly-promoted officers training with HR; that's where the
  23· · · ·Q.· ·The only caveat I will give is that, if there is             23· Captains, Senior Captains and the District Chiefs that
  24· a question pending, I'll ask that you an answer the                    24· were newly-promoted.
  25· question before we take our break.                                     25· · · ·Q.· ·What is the manual?· What does it contain?

                                                                   Page 10                                                                         Page 12
  ·1· · · ·A.· ·Okay.                                                        ·1· · · ·A.· ·It has 1-50, the Mayor's Executive Order 1-50;

  ·2· · · ·Q.· ·And, unless the City's attorney instructs you                ·2· 1-39, the Office of Inspector General; 1-18, I believe

  ·3· not to answer a question, please answer all my questions ·3· that's the social media policy; the complaint guideline,
  ·4· today.· Is that okay?                                                  ·4· the -- like, where to file a complaint and the designated

  ·5· · · ·A.· ·Yes.                                                         ·5· department reps contact numbers, EEOC contact numbers, and

  ·6· · · ·Q.· ·You're under oath.· Do you understand what                   ·6· Office of Inspector General contact.

  ·7· testifying truthfully means?                                           ·7· · · ·Q.· ·So are these basically -- Is it basically like a

  ·8· · · ·A.· ·Yes.                                                         ·8· training manual?

  ·9· · · ·Q.· ·And is there any reason that prevents you from               ·9· · · ·A.· ·It's a training manual because it has the

  10· testifying fully and truthfully today?                                 10· scenarios in it as well, complaint flowchart.· So it's

  11· · · ·A.· ·No.                                                          11· what we gave to them to take with them, and a copy of the

  12· · · ·Q.· ·Okay.· Now, you understand that -- Let me step               12· PowerPoint that we presented.

  13· back for a minute.                                                     13· · · ·Q.· ·And is this a specific version of that manual?

  14· · · · · · · · ·Can you give me your business address?                  14· Is it a current version?· Is it a version that was

  15· · · ·A.· ·1801 Smith Street, Seventh Floor, Houston,                   15· presented some years ago?· Do you know?

  16· Texas.                                                                 16· · · ·A.· ·It's changed over time.· We changed out the --

  17· · · ·Q.· ·The ZIP code?                                                17· I'm not doing -- I'm not in that office anymore, but when

  18· · · ·A.· ·77002.                                                       18· we were or were presenting the classes Wanda Andrews, who

  19· · · ·Q.· ·Thank you.                                                   19· was in HR, we would change out the scenarios, update them

  20· · · · · · · · ·Do you understand that you have been                    20· based on current allegations that we felt needed to be

  21· designated as the City as its representative to answer                 21· addressed.· If a guideline or rules and regs were updated,

  22· certain questions on behalf of the City for this                       22· we changed -- changed that portion out.

  23· litigation?                                                            23· · · ·Q.· ·And the version that you reviewed was from when?

  24· · · ·A.· ·Yes.                                                         24· · · ·A.· ·I don't know.· I just pulled one just to see

  25· · · ·Q.· ·And you have agreed to be the City's                         25· what all was -- remind myself what was in it.


 888-893-3767
 www.lexitaslegal.com                                                                                                                                        YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 5 of 35
 30(b)(6)                                                         Michelle· McLeod                                                 Pagess 13..16
                                                                   Page 13                                                                  Page 15
  ·1· · · · · · · · ·MS. SULLIVAN:· We're actually making the                ·1· in '13.
  ·2· copies now.· She brought it, so I'll hand it to you.                   ·2· · · ·Q.· ·And I'm sorry.· What was your segment
  ·3· · · · · · · · ·MR. MONTEIRO:· Okay.                                    ·3· represented?
  ·4· · · · · · · · ·MS. SULLIVAN:· They're bringing it in.                  ·4· · · ·A.· ·Staff Services Procedures.
  ·5· · · · · · · · ·MR. MONTEIRO:· Do you know if it's been                 ·5· · · ·Q.· ·So that relates to the complaint policy.· Is
  ·6· produced in discovery, prior to today?                                 ·6· that right?
  ·7· · · · · · · · ·MS. SULLIVAN:· She has given me a lot of                ·7· · · ·A.· ·Uh-hm, complaints, grievances, how to handle a
  ·8· stuff.· Do you --                                                      ·8· complaint, how to document.
  ·9· · · · · · · · ·THE WITNESS:· I don't think you have that.              ·9· · · ·Q.· ·So when you started in 2013, you -- you began
  10· · · · · · · · ·MS. SULLIVAN:· Okay.                                    10· offering training on the complaint policy during the --
  11· · · · · · · · ·MR. MONTEIRO:· Okay.· Thank you.                        11· · · ·A.· ·Right, and then --
  12· · · ·Q.· · (BY MR. MONTEIRO) Okay.· So you identified the              12· · · ·Q.· ·-- newly-promoted officer training?
  13· man- -- Excuse me.· You identified the training manual                 13· · · ·A.· ·-- that evolved into how to address the
  14· that was provided to newly-promoted officers.                          14· complaint.
  15· · · · · · · · ·Were there any other documents that you                 15· · · · · · · · ·MS. SULLIVAN:· Let him finish his question.
  16· reviewed in preparation for your deposition today?                     16· · · · · · · · ·THE WITNESS:· Oh, I'm sorry.
  17· · · ·A.· ·I looked at some of my old emails to try to get              17· · · · · · · · ·MR. MONTEIRO:· That's okay.
  18· a timeline kind of in my head as far as when -- when                   18· · · · · · · · ·MS. SULLIVAN:· Because he can't type both
  19· things occurred.                                                       19· of you talking at the same time.
  20· · · ·Q.· ·And when you say "when things occurred", what                20· · · ·Q.· · (BY MR. MONTEIRO) And, prior to your
  21· are you referring to?· What were you trying to figure out?             21· involvement, is it your understanding that there was no
  22· · · ·A.· ·Well, like, when our newly-promoted officer                  22· training on the complaint policy as part of the
  23· training started, because when we first started, the                   23· newly-promoted officer training?
  24· Office of Professional Standards, which we call Staff                  24· · · ·A.· ·I would be unaware of that.
  25· Services, I had a slot for the newly-promoted officers for 25· · · ·Q.· ·Because I thought you said we -- They added it

                                                                   Page 14                                                                  Page 16
  ·1· an hour and Wanda Andrews had a slot for HR for an hour,               ·1· when you began.
  ·2· and we had back-to-back, the -- my class asked questions               ·2· · · ·A.· ·They added my piece.
  ·3· that fell in her area, so anyway, we combined efforts                  ·3· · · · · · · · ·I don't know if somebody before -- So I
  ·4· because there was such crossover and increased the class               ·4· went to Staff Services December of 2010, so from December
  ·5· by an hour.                                                            ·5· of 2010 to 2013, I didn't present anything on the
  ·6· · · · · · · · ·So part of the timeline was to see when we              ·6· complaint process.· I don't know if it was presented by
  ·7· actually started the classes, teaching the classes when we             ·7· someone else or not.
  ·8· combined efforts, things of that nature.                               ·8· · · ·Q.· ·Okay.· Okay.· And we started that topic by
  ·9· · · ·Q.· ·And were you able to determine when the Fire                 ·9· looking at all the emails that you reviewed.
  10· Department instituted newly-promoted officer training?                 10· · · · · · · · ·Were there any other documents that you
  11· · · ·A.· ·They had been doing that prior, already, but the             11· reviewed as part of your preparation?
  12· end of 2013 is when Wanda and I combined efforts.                      12· · · ·A.· ·That was -- that was mostly it.
  13· · · ·Q.· ·That's when you began or were you doing it                   13· · · ·Q.· ·Did you speak with anyone within the Fire
  14· before then?                                                           14· Department, in preparation -- to prepare for your
  15· · · ·A.· ·We each did a class separate, prior to that, but             15· deposition?
  16· that was also, I believe, sooner, in 2013.                             16· · · ·A.· ·I asked Wanda for a copy of the -- the manual.
  17· · · ·Q.· ·And what were the -- What was the history in                 17· · · ·Q.· ·Anyone -- any other conversations with anyone
  18· terms of newly-promoted officer training prior to when you             18· within the Fire Department?
  19· started in 2013?                                                       19· · · ·A.· ·No.
  20· · · ·A.· ·My understanding, it was more geared toward                  20· · · ·Q.· ·Did you speak with any anyone about their
  21· tactical and what paperwork the new officer would be                   21· depositions in this case to prepare for your deposition
  22· responsible for, and sometime even prior to Wanda and I,               22· today?
  23· when they had added the presentation from the                          23· · · ·A.· ·I did not.· The only conversation I knew, that
  24· psychologist, and I believe Wanda was already teaching a               24· Alfredo Martinez had to testify and that was it.
  25· segment, and then my segment was the piece that was added 25· · · ·Q.· ·You spoke with Mr. Martinez?


 888-893-3767
 www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 6 of 35
 30(b)(6)                                                         Michelle· McLeod                                                  Pagess 17..20
                                                                   Page 17                                                                   Page 19
  ·1· · · ·A.· ·Because, yeah, I was needing him for something.              ·1· · · ·A.· ·Correct.
  ·2· He had to come over here to give his deposition.                       ·2· · · ·Q.· ·What kind of complaints did this -- did Staff
  ·3· · · ·Q.· ·What was the nature of your conversation with                ·3· Services have investigatory authority over?
  ·4· him?                                                                   ·4· · · ·A.· ·So in July or August of 2010, the old Office of
  ·5· · · ·A.· ·That he was coming over and that was it.                     ·5· Inspector General was dissolved and moved directly under
  ·6· · · ·Q.· ·That was all.· Okay.· All right.                             ·6· the Mayor's Office, and those investigators that were off
  ·7· · · · · · · · ·Can you tell me what your current position              ·7· of Riesner -- I don't know what their area was called at
  ·8· is with the Fire Department?                                           ·8· the time -- they would do criminal, things involving
  ·9· · · ·A.· ·Fire Marshal.                                                ·9· criminal complaints or criminal allegations, and more
  10· · · ·Q.· ·How long have you been the Fire Marshal?                     10· serious complaints would go -- go through them, and then
  11· · · ·A.· ·Since July of 2017.                                          11· Staff Services only took the non-criminal or low-level
  12· · · ·Q.· ·And what are your duties and responsibilities as             12· complaints.
  13· the Fire Department --                                                 13· · · · · · · · ·Once the Office of Inspector General was
  14· · · ·A.· ·I --                                                         14· moved under the Mayor, those investigators came to Staff
  15· · · ·Q.· ·-- I'm sorry -- as the Fire Marshal?                         15· Services and they investigate -- investigate and still do
  16· · · ·A.· ·-- oversee inspections and arson investigations.             16· all complaints other than -- than those involving
  17· · · ·Q.· ·Do you have staff, a staff?                                  17· discrimination, retaliation and harassment, because those
  18· · · ·A.· ·I do.                                                        18· go to the Inspector General; and then the lower-level,
  19· · · ·Q.· ·How large is your staff?                                     19· first-time offenders on AWOLs, rudeness, things of that
  20· · · ·A.· ·There are about 127 inspectors.· That includes               20· nature, those will get distributed to the Field
  21· the Deputy Chief, the Chief Inspectors and seniors in                  21· Investigators, which are the District Chiefs, so they --
  22· inspector rank, and on the Arson side, there is 70 Arson               22· they do all others.
  23· Investigators, but -- let's see, seven -- about ten of                 23· · · ·Q.· ·Can Staff -- can Staff Services receive a
  24· them are assigned to the Office of Professional Standards. 24· complaint of discrimination?
  25· So chief Martinez oversees those.                                      25· · · ·A.· ·We can receive it, and if it's anything even

                                                                   Page 18                                                                   Page 20
  ·1· · · ·Q.· ·And what was your -- Did you hold a position                 ·1· remotely or even if we're unsure but appears to be
  ·2· with the Fire Department prior to becoming Fire Marshal in             ·2· retaliated to discrimination, harassment, retaliation, we
  ·3· July 2017?                                                             ·3· would send it to the Inspector General, who would review
  ·4· · · ·A.· ·Hold what position?                                          ·4· it and determine if they should investigate it or send it
  ·5· · · ·Q.· ·Did you hold a position with the Fire Department             ·5· back to our group.
  ·6· prior to July of 2017?                                                 ·6· · · ·Q.· ·Okay.
  ·7· · · ·A.· ·Yes.· I was in -- over Staff Services.                       ·7· · · · · · · · ·And prior to being the Assistant Chief for
  ·8· · · ·Q.· ·What was your title?                                         ·8· Staff Services, did you hold a position with HFD?
  ·9· · · ·A.· ·Assistant Chief.                                             ·9· · · ·A.· ·I did.· I was in Arson, as a Chief Investigator.
  10· · · ·Q.· ·And what period of time were you Assistant Chief             10· · · ·Q.· ·And how long were you Chief Investigator of
  11· of Staff Services?                                                     11· Arson?
  12· · · ·A.· ·December 2010 until July 2017.                               12· · · ·A.· ·I'm not sure.· I think it was 2008, until the
  13· · · ·Q.· ·And what were your duties and responsibilities               13· time that I was promoted to Assistant Chief.
  14· as Assistant Chief for Staff Services?                                 14· · · ·Q.· ·Approximately 2010?
  15· · · ·A.· ·To oversee complaint investigations, grievances, 15· · · ·A.· ·Correct.
  16· mediation, conflict resolution, strategic plan and                     16· · · ·Q.· ·So I'm going to show you what's been marked as
  17· accreditation.                                                         17· Exhibit 2, and I'm going to represent to you that this is
  18· · · ·Q.· ·I'm sorry.· What was the last part?                          18· the City's response and designations to the United States
  19· · · ·A.· ·And accreditation.                                           19· 30(b)(6) deposition notice.
  20· · · ·Q.· ·Thank you.                                                   20· · · · · · · · ·Have you seen Exhibit 2 before?
  21· · · · · · · · ·Is -- During that time period, did Staff                21· · · ·A.· ·I have.
  22· Services have investigators on staff?                                  22· · · ·Q.· ·I want to direct you to Page 18, and it's a
  23· · · ·A.· ·We did.                                                      23· double-sided document, and under topic 4, there are
  24· · · ·Q.· ·And what sorts of -- what -- Did the                         24· several subtopics which all relate to kind of the City's
  25· investigators investigate complaints?                                  25· response to the Thompson & Horton report, which you


 888-893-3767
 www.lexitaslegal.com                                                                                                                                  YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 7 of 35
 30(b)(6)                                                         Michelle· McLeod                                                     Pagess 21..24
                                                                   Page 21                                                                    Page 23
  ·1· mentioned earlier.                                                     ·1· · · ·Q.· ·Okay.

  ·2· · · ·A.· ·Okay.                                                        ·2· · · · · · · · ·And then how about subtopic (b)?· Do you

  ·3· · · ·Q.· ·If we look at subtopic (b), it says:          ·3· have information -- Without getting into the specifics, do

  ·4· "Defendant's policies, procedures and practices for the ·4· you -- Are you -- are you able to testify as the City's
  ·5· review of the assessment," the assessment being the                    ·5· representative regarding the Defendant's training and

  ·6· Thompson & Horton --                                                   ·6· implementation of the 2018 version of the HFD's complaint

  ·7· · · ·A.· ·Horton.                                                      ·7· policy?

  ·8· · · ·Q.· ·-- report, and you understand that the City's                ·8· · · ·A.· ·That would be Chief Martinez.

  ·9· designated you in response to -- or to testify about that ·9· · · ·Q.· ·Okay.· You're not able to answer questions on
  10· subtopic?                                                 10· that?

  11· · · ·A.· ·Yes.                                                         11· · · ·A.· ·No, sir.

  12· · · ·Q.· ·Okay.· And subtopic (c) is:· "Defendant's                    12· · · ·Q.· ·Do you have any personal knowledge gained

  13· efforts to review the assessment," and, again, you                     13· through your employment on any of these subtopics?

  14· understand the City has designated you to testify                      14· · · ·A.· ·On which section?

  15· regarding that topic?                                                  15· · · ·Q.· ·Well, let's talk about --

  16· · · ·A.· ·Yes.                                                         16· · · ·A.· ·All of them?

  17· · · ·Q.· ·Topic (e) -- subtopic (e) is:· "Defendant's                  17· · · ·Q.· ·-- the Thompson & Horton report.

  18· efforts to review, revise or modify HFD's policies or                  18· · · · · · · · ·Did you have any involvement in your

  19· procedures in response to the assessment."                             19· employment with respect to the Thompson & Horton report?

  20· · · · · · · · ·Again, you understand you have been                     20· · · ·A.· ·Yes, and I believe it was the end of 2011.

  21· designated to testify regarding that subtopic?                         21· Chief Garrison had a Command Staff meeting where he

  22· · · ·A.· ·Yes.                                                         22· directed each one of us to review the Thompson Horton

  23· · · ·Q.· ·And then subtopic (f) is:· "Defendant's efforts              23· assessment and review the spreadsheet and the management's

  24· to implement the recommendations identified in the                     24· response so far.· He wanted us to take what was presented

  25· assessment," and the City -- you understand the City's 25· and further evaluate what else has been done and what else

                                                                   Page 22                                                                    Page 24
  ·1· identified yourself, as well as Wanda Andrews, to offer                ·1· we could do.
  ·2· testimony on that topic.· Is that correct?                             ·2· · · ·Q.· ·And that's Fire Chief Garrison?
  ·3· · · ·A.· ·Yes.                                                         ·3· · · ·A.· ·Yes, sir.
  ·4· · · ·Q.· ·Okay.· And, just so you know, we -- Wanda                    ·4· · · ·Q.· ·Okay.· So that -- And is that the first time in,
  ·5· Andrews was deposed on Tuesday and handled some of our                 ·5· approximately, the end of 2011 that you became involved
  ·6· questions, but I will likely have some questions on that               ·6· with any sort of response or review of the Thompson &
  ·7· subtopic for you as well.                                              ·7· Horton report?
  ·8· · · ·A.· ·Okay.                                                        ·8· · · ·A.· ·Yes.
  ·9· · · ·Q.· ·Directing your attention to topic 5, which is                ·9· · · ·Q.· ·Are you aware of any efforts prior to the end of
  10· the HFD complaint policy dissemination and training, there             10· 2011?
  11· is a subtopic (a), which relates to the 2005 version of                11· · · ·A.· ·To assess it, I wouldn't know because they --
  12· the HFD's complaint policy.                                            12· they released the findings, or the Thompson Horton report
  13· · · · · · · · ·The City had previously designated Wanda                13· was published before I was appointed to the Command Staff
  14· Andrews with respect to training on that policy and there              14· and we were receiving training and I assume that was in
  15· were some questions that I believe she said that you may               15· response to the assessment.
  16· be able to answer.                                                     16· · · ·Q.· ·And the spreadsheet that you have referenced,
  17· · · · · · · · ·So I -- I'm -- and I think the City agreed              17· this -- did the spreadsheet represent the City's efforts
  18· to present you on -- on that topic.                                    18· from when the assessment was released through the end of
  19· · · ·A.· ·On that one, the only thing I'm aware of would               19· 2011?
  20· be what was listed on the Thompson Horton spreadsheet 20· · · ·A.· ·Correct.
  21· response --                                                            21· · · ·Q.· ·Okay.· So everything the City had done between
  22· · · ·Q.· ·Okay.                                                        22· the release of the assessment through when you had this
  23· · · ·A.· ·-- which the initial portion was completed by                23· meeting at the end of 2011 was reflected on the
  24· Chief Snell and that -- I think it said 2009 training was              24· spreadsheet?
  25· conducted on the complaint policy.                                     25· · · ·A.· ·I don't know if everything was there, but the


 888-893-3767
 www.lexitaslegal.com                                                                                                                                   YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 8 of 35
 30(b)(6)                                                        Michelle· McLeod                                                    Pagess 25..28
                                                                   Page 25                                                                    Page 27
  ·1· items that were listed, like, the LegalWATCH training,                 ·1· · · ·A.· ·It's the summary, plus the actual -- the actual
  ·2· some of -- some of what they said had taken place, I had               ·2· assessment document.
  ·3· participated in.                                                       ·3· · · ·Q.· ·And is this the document that you -- you
  ·4· · · ·Q.· ·And then in terms of subtopic (b) -- or I'm                  ·4· reviewed in preparation for your deposition today?
  ·5· sorry -- excuse me -- it's been a long week -- subtopic 5,             ·5· · · ·A.· ·Yes.
  ·6· topic 5, have you had any involvement in the training                  ·6· · · ·Q.· ·All right.· So topic 4(b) is Defendant's
  ·7· related to the HFD complaint policy?                                   ·7· policies, procedures and practices for review of the
  ·8· · · ·A.· ·We revised -- When I was in Staff Services, we               ·8· assessment.
  ·9· revised the complaint policy and that gets shipped out as              ·9· · · · · · · · ·Did the City have any specific policy in
  10· a guideline.                                                           10· place by which it handled the review of the assessment?
  11· · · ·Q.· ·And can -- can I just ask a follow-up question               11· · · ·A.· ·I don't know if they had a specific policy in
  12· on that?                                                               12· place.· My directive came from Chief Garrison.
  13· · · ·A.· ·Sure.                                                        13· · · ·Q.· ·In 2011?
  14· · · ·Q.· ·When -- What version of that did you revise, if              14· · · ·A.· ·Correct.
  15· you know?                                                              15· · · ·Q.· ·Okay.· Are you aware of any efforts to review
  16· · · ·A.· ·I don't remember the year.· I'm guessing around              16· the assessment prior to 2011?
  17· 2012 or when we revised the rules and regs and maybe the 17· · · ·A.· ·Only due to the spreadsheet being completed.
  18· 2013.                                                                  18· · · ·Q.· ·And when did you first see the spreadsheet?
  19· · · ·Q.· ·Okay.· And I'm sorry.                                        19· · · ·A.· ·In -- I believe 2011 was the first time I saw
  20· · · · · · · · ·Did I cut you off from something else you               20· it.
  21· were going to say earlier?                                             21· · · ·Q.· ·Do you know who prepared this spreadsheet?
  22· · · ·A.· ·No.· I was just trying to recall --                          22· · · ·A.· ·I was told Chief Snell prepared the spreadsheet.
  23· · · ·Q.· ·Okay.                                                        23· · · ·Q.· ·The efforts that you began in -- at the end of
  24· · · ·A.· ·-- the time period.                                          24· 2011, after the Command Staff meeting, can you kind of
  25· · · ·Q.· ·Any other involvement with training with respect             25· describe what you all did to -- it sounds like continued

                                                                   Page 26                                                                    Page 28
  ·1· to the complaint policy --                                             ·1· the review of the assessment?
  ·2· · · ·A.· ·I --                                                         ·2· · · ·A.· ·Mainly, Chief Garrison wanted us to document our
  ·3· · · ·Q.· ·-- personal involvement?                                     ·3· efforts.
  ·4· · · ·A.· ·During the NPO class, we reviewed the complaint              ·4· · · · · · · · ·When we were first promoted on the Command
  ·5· policy, how to file a complaint, and then it would refocus ·5· Staff, he was -- had already directed -- Like, for myself,
  ·6· on how to prevent the complaint from happening in the                  ·6· he wanted to establish the expectations for the
  ·7· first place.                                                           ·7· membership, train to those expectations, monitor
  ·8· · · ·Q.· ·And there was -- Your participation with that, I             ·8· performance and hold people accountable, and he had
  ·9· think you said earlier, began in --                                    ·9· directed me to make sure it was in a fair and consistent
  10· · · ·A.· ·2013.                                                        10· manner.
  11· · · ·Q.· ·-- late 2013?                                                11· · · · · · · · ·He had addressed confidentiality.· Prior --
  12· · · ·A.· ·Yes.                                                         12· I guess when I took over, it was all peace officers,
  13· · · ·Q.· ·Any other involvement with the complaint                     13· trained investigators that were in the office.· Prior to
  14· training, with respect to the complaint policy, other than             14· that, it would be a Captain from Suppression or a Senior
  15· what you have told us?                                                 15· Captain or such, and they had a previous practice of, if
  16· · · ·A.· ·That's all I can recall right now.                           16· they did an investigation, the respondent got all the
  17· · · ·Q.· ·Okay.· Let me show you Exhibit 13.· I'm showing              17· witness statements and pretty much the case file, and as a
  18· you what's been previously marked as Deposition                        18· trained investigator, that -- that wasn't something I was
  19· Exhibit 13.· For identification purposes, it is -- It has              19· familiar with; so we stopped that.
  20· the Bates numbers of HOU2257 through 2318.                             20· · · · · · · · ·One, it was creating retaliation complaints
  21· · · · · · · · ·Have you seen this document before?                     21· because people would get mad that somebody witnessed --
  22· · · ·A.· ·Yes, I have.                                                 22· provided a negative witness statement against the
  23· · · ·Q.· ·What is it?                                                  23· respondent.
  24· · · ·A.· ·It's the Thompson Horton assessment.                         24· · · ·Q.· ·And I'm sorry.· Just to ask a follow-up
  25· · · ·Q.· ·And is this the --                                           25· question, the ending of that process, was that related to


 888-893-3767
 www.lexitaslegal.com                                                                                                                                   YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 9 of 35
 30(b)(6)                                                      Michelle· McLeod                                                             Pagess 29..32
                                                                   Page 29                                                                        Page 31
  ·1· your efforts to implement the Thompson & Horton report?                ·1· · · ·A.· ·It was difficult to get a clean witness
  ·2· · · ·A.· ·That was not related because I hadn't really                 ·2· statement, especially if the complaint was against the
  ·3· reviewed the Thompson Horton in great detail.                          ·3· Captain.· So, in essence, I was asking the firefighter to
  ·4· · · ·Q.· ·Okay.                                                        ·4· report in a witness statement any bad behavior that the
  ·5· · · ·A.· ·That was based on Chief Garrison's directive.                ·5· Captain may have displayed.
  ·6· · · · · · · · ·I don't know what motivated his directive               ·6· · · ·Q.· · (BY MR. MONTEIRO) And the current practice, I
  ·7· on confidentiality and the consistent and fair practice,               ·7· think you said, is to provide the complaint --
  ·8· other than that's the right way to do it.                              ·8· complainant's statement?
  ·9· · · ·Q.· ·And what was Chief Garrison's directive?                     ·9· · · ·A.· ·Correct.· So if you're the respondent --
  10· · · ·A.· ·To ensure fair and consistent investigations and 10· · · ·Q.· ·Right.
  11· to keep the information confidential.                                  11· · · ·A.· ·-- you're entitled to a copy of the complaint
  12· · · ·Q.· ·And he ended the practice of sharing the --                  12· against you.
  13· · · ·A.· ·All the witness --                                           13· · · ·Q.· ·Okay.· Anything else?
  14· · · ·Q.· ·-- sharing witness statements with the target of             14· · · ·A.· ·48-hour notice, 30-day letters, procedural
  15· the investigation?                                                     15· items.
  16· · · ·A.· ·Correct.                                                     16· · · ·Q.· ·And that's a change in the City's practice, as
  17· · · ·Q.· ·And was that documented in any way?                          17· opposed to a change in the law.· Is that correct?
  18· · · ·A.· ·I may have put it in the Thompson Horton                     18· · · · · · · · ·MS. SULLIVAN:· Objection.· Vague.
  19· spreadsheet, but as far as a -- a policy, that was not.                19· · · · · · · · ·Go ahead and answer it.
  20· · · ·Q.· ·You mentioned that -- you mentioned earlier that             20· · · ·A.· ·Yes, if I understand your question.
  21· you were -- you weren't familiar with that practice when               21· · · ·Q.· · (BY MR. MONTEIRO) Okay.
  22· you first came on?· You were a trained investigator and                22· · · · · · · · ·There was -- You changed that practice --
  23· you weren't familiar with that practice?· What do you mean             23· you changed that practice in response to concerns you had
  24· by that?                                                               24· about the practice.· Correct?
  25· · · ·A.· ·As a -- In a criminal investigation, we would                25· · · ·A.· ·Yes.

                                                                   Page 30                                                                        Page 32
  ·1· never give an arsonist all the witness statements against              ·1· · · ·Q.· ·Okay.· You didn't change the practice as a
  ·2· him.                                                                   ·2· result of a change in what state law requires you to
  ·3· · · ·Q.· ·And --                                                       ·3· provide to a witness.· Is that correct?
  ·4· · · ·A.· ·So when I saw that --                                        ·4· · · ·A.· ·Right.· It was -- There was no change in state
  ·5· · · · · · · · ·MS. SULLIVAN:· Let him finish the question.             ·5· law.
  ·6· · · · · · · · ·THE WITNESS:· Oh.                                       ·6· · · ·Q.· ·Okay.· Thank you.· All right.
  ·7· · · ·Q.· · (BY MR. MONTEIRO) I'm sorry.· You were going to             ·7· · · · · · · · ·So what steps did -- did the City take to
  ·8· say?                                                                   ·8· review the Thompson Horton assessment after your -- the
  ·9· · · ·A.· ·So when I -- It didn't seem the proper way to do             ·9· Command Staff meeting at the end of 2011?
  10· an investigation.· So when I found out that the respondent 10· · · ·A.· ·Each Command Staff member was directed to
  11· on non-criminal investigation was getting all the witness              11· document what they had done, what each person had done to
  12· statements, that's the practice that I cut out, by                     12· address the recommendations and the findings on the
  13· Government Code, they get a copy of the complaint and                  13· assessment.
  14· that's -- that's the only requirement.                                 14· · · ·Q.· ·And were you looking -- were you looking -- were
  15· · · ·Q.· ·Okay.· So that applies -- You mentioned Arson,               15· you looking back in time to what had already been done or
  16· but that applies to non-criminal and criminal?                         16· were you looking prospectively, documenting prospectively
  17· · · ·A.· ·We applied it across the board.                              17· what had been done?
  18· · · ·Q.· ·Across the board, to all -- all of the units                 18· · · ·A.· ·I looked back in time from the point that I was
  19· that are investigating complaints?                                     19· appointed, and then moving forward, some of the immediate
  20· · · ·A.· ·All of the investigators in Staff Services.                  20· plans.
  21· · · ·Q.· ·Okay.· And -- and why did you feel that practice             21· · · ·Q.· ·Okay.· And were those efforts documented?
  22· was improper or inappropriate?                                         22· · · ·A.· ·Right.
  23· · · ·A.· ·It was --                                                    23· · · · · · · · ·Each of us were supposed to put what we've
  24· · · · · · · · ·MS. SULLIVAN:· Objection.· It calls for                 24· done or planned to do to address the concerns in the
  25· proper opinion, but go ahead and answer.                               25· assessment and put it on the spreadsheet and it was


 888-893-3767
 www.lexitaslegal.com                                                                                                                                       YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 10 of 35
  30(b)(6)                                                       Michelle· McLeod                                                 Pagess 33..36
                                                                   Page 33                                                                 Page 35
  ·1· funneled to Pat O'Gilvey, who was administrative assistant ·1· was inconsistencies even within the rules and regs
  ·2· to Chief Garrison.                                                     ·2· guideline, so -- and then that fell under my area.· So we
  ·3· · · ·Q.· ·So was this -- When -- Was the spreadsheet                   ·3· formed a committee -- by "committee", it was four of us --
  ·4· already created when you started working on it?                        ·4· to review the rules and regs, consolidate, eliminate
  ·5· · · ·A.· ·Yes.                                                         ·5· any -- any inconsistencies.· The consolidation case was
  ·6· · · ·Q.· ·Okay.· And you were -- Were you supplementing,               ·6· because it was long and some parts were confusing.
  ·7· adding supplemental information?                                       ·7· · · · · · · · ·The corresponding Behavior Manual, which
  ·8· · · ·A.· ·Yes.                                                         ·8· listed the consequences for a rule violation, we revised
  ·9· · · ·Q.· ·And the information you were providing was on                ·9· that and streamlined that.
  10· behalf of Staff Services?                                              10· · · · · · · · ·So after our committee came out with what
  11· · · ·A.· ·Yes.                                                         11· we felt was a good product, then we met with labor
  12· · · ·Q.· ·Okay.· You have referenced Command Staff a                   12· attorneys, Deidra being one of them, and another labor
  13· couple of times.                                                       13· attorney to go through and make sure it was consistent
  14· · · · · · · · ·What do you -- Who do you mean by "Command              14· with City policy.· We also added a clear rule, tying back
  15· Staff"?                                                                15· to workplace discrimination, harassment, retaliation, and
  16· · · ·A.· ·Assistant Chiefs.                                            16· then discrimination based on sexual orientation to tie
  17· · · ·Q.· ·For each of the -- Is it departments, divisions?             17· back to 1-50 and 1-39.
  18· What's the correct terminology?                                        18· · · ·Q.· ·And the last thing you mentioned, the clarifying
  19· · · ·A.· ·Divisions.· It was the Fire Chief, Executive                 19· the rule on workplace discrimination and sexual
  20· Assistant Fire Chief, as part of the Command Staff, and                20· orientation discrimination, is that correct --
  21· then Assistant Fire Chief.                                             21· · · ·A.· ·Yes.
  22· · · ·Q.· ·Okay.· If we could look at -- on Page 3 of the               22· · · ·Q.· ·-- where was -- how was that modified or
  23· report, which is Key Recommendations, and it runs from A               23· where -- where was it modified?· Was that from the rules
  24· through L, a couple of pages.                                          24· and regulations?
  25· · · ·A.· ·Okay.                                                        25· · · ·A.· ·That's the HFD rules and regs.· It's 6.01 and

                                                                   Page 34                                                                 Page 36
  ·1· · · ·Q.· ·And you have been designated to testify in terms             ·1· 6.02.
  ·2· of the City's efforts to implement the recommendations.                ·2· · · ·Q.· ·So those were modified?
  ·3· · · · · · · · ·Can you identify which of these                         ·3· · · ·A.· ·Yes, and I think they were in separate places
  ·4· recommendations you are prepared to testify on behalf of               ·4· before, so we put it in one spot so it was clear that you
  ·5· the City about today?                                                  ·5· can't -- can't do that, you can't discriminate.
  ·6· · · ·A.· ·E and F, I have limited knowledge on; G, I have              ·6· · · ·Q.· ·Okay.· You mentioned that the guidelines were
  ·7· some knowledge; J, I am not prepared to testify on; the                ·7· updated.· What do you mean by "guidelines"?
  ·8· rest, I'm okay with.                                                   ·8· · · ·A.· ·So we have operational guidelines, like, how to
  ·9· · · ·Q.· ·Okay.· Thank you.                                            ·9· raise a ladder, things of that nature.· The other one, the
  10· · · · · · · · ·So let's focus -- find topic B, which it                10· administrative guidelines, will be, like, a transfer
  11· says "Improve and Consolidate Policies".                               11· policy.
  12· · · · · · · · ·As I understand it, the Thompson Horton                 12· · · · · · · · ·I'm trying to think of some of the other
  13· report made certain recommendations pertaining to revision             13· ones off -- the rules and regs falls under that.· The
  14· of the City and HFD's policies and procedures.· Is that                14· complaint guideline, leaves and absences, things of that
  15· fair?                                                                  15· nature, are in the administrative portion.· So each
  16· · · ·A.· ·Yes.                                                         16· Assistant Chief that was over that particular area was
  17· · · ·Q.· ·Okay.· And what did the City do to -- to improve             17· tasked with updating their guideline.
  18· or consolidate its policies?                                           18· · · ·Q.· ·And who was on your committee?· You said there
  19· · · ·A.· ·Mayor Parker updated 1-20 as Executive Order,                19· were four people.· Right?
  20· and then later on she consolidated 1-8, 1-20, into 1-50.               20· · · ·A.· ·Chief Stone, Ms. Terry Stone, Chief Kelvin
  21· They updated the Office of Inspector General 1-39, when it             21· Reeves, Chief John Douglas.· His participation was limited
  22· was moved underneath the Mayor's Office.· Chief Garrison 22· because he was still on the shift, so when he was on
  23· directed us to update all of our policies, all of our                  23· shift, he would meet with us.· Chief Bryan Sky-Eagle
  24· guidelines.                                                            24· originally was going to help with that but ended up
  25· · · · · · · · ·With regard to the rules and regs, there                25· updating our alternative dispute resolution guideline,


  888-893-3767
  www.lexitaslegal.com                                                                                                                               YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 11 of 35
  30(b)(6)                                                       Michelle· McLeod                                                     Pagess 37..40
                                                                   Page 37                                                                   Page 39
  ·1· mediation guideline.                                                   ·1· · · ·A.· ·-- the Fire Department values.
  ·2· · · ·Q.· ·Okay.· And I'm sorry.· What was the last                     ·2· · · ·Q.· ·So it doesn't contain -- Does it contain, like,
  ·3· person's name?                                                         ·3· an antidiscrimination policy or something like that?
  ·4· · · ·A.· ·Bryan Sky-Eagle.· He ended up being -- working               ·4· · · ·A.· ·It -- Not directly, but it's treating people
  ·5· on a different project, though.                                        ·5· and -- it's how you treat people.
  ·6· · · ·Q.· ·Okay.                                                        ·6· · · ·Q.· ·It may say, "Treat people fairly or equally"?
  ·7· · · · · · · · ·Were there any recommendations with respect             ·7· · · ·A.· ·Right.
  ·8· to improving or consolidating the policies that were not               ·8· · · ·Q.· ·As opposed to, "Don't discriminate against
  ·9· implemented by the HFD?                                                ·9· someone based on their gender or race" --
  10· · · · · · · · ·MS. SULLIVAN:· Objection.· Confusing.                   10· · · ·A.· ·Correct --
  11· · · · · · · · ·MR. MONTEIRO:· Let me re- -- Let me try to              11· · · ·Q.· ·-- or something like that?
  12· rephrase it.                                                           12· · · ·A.· ·-- and I brought a copy of one.
  13· · · ·Q.· · (BY MR. MONTEIRO) Did the City decline to                   13· · · ·Q.· ·Okay.· Great.· We'll take a look at that at a
  14· follow any of the recommendations in the Thompson & Horton 14· break.
  15· report related -- relating to improving or consolidating               15· · · · · · · · ·And the recommendation says that:· "The
  16· its policies?                                                          16· Fire Department should update the manual to provide
  17· · · ·A.· ·Not that I'm aware of.                                       17· training to ensure that specified rule violations,
  18· · · ·Q.· ·Okay.                                                        18· particularly those pertaining to discrimination and
  19· · · · · · · · ·And I think we touched on -- You may have               19· harassment, have appropriate penalties in place."
  20· just touched on recommendation C a minute ago, where you               20· · · · · · · · ·Do you see that?
  21· talked about some of the work you did on the Behavior                  21· · · ·A.· ·I do.
  22· Manual?                                                                22· · · ·Q.· ·What was the City's response to that?· How did
  23· · · ·A.· ·Yes.                                                         23· the City implement that, if it did?
  24· · · ·Q.· ·So can you describe the City's efforts to                    24· · · ·A.· ·So when we revised it, like I said, we had the
  25· improve the HFD Behavior/Discipline Manual?                            25· committee, had two labor attorneys review it and make sure

                                                                   Page 38                                                                   Page 40
  ·1· · · ·A.· ·We -- I think it was about 60-something pages                ·1· that it was in line with the -- with what the City's
  ·2· when we started and there was a lot of information that                ·2· intentions were, and every rule that's in the HFD rules
  ·3· either conflicted with itself and the same policy or                   ·3· and regulations, the consequence of violating that rule is
  ·4· conflicted with, like, the complaint guideline.                        ·4· listed, and the Code of Administrative Procedure is what
  ·5· · · · · · · · ·So we took out the stuff that was already               ·5· we changed the name to.
  ·6· addressed in a different guideline, just to consolidate                ·6· · · · · · · · ·And there is different categories.· You
  ·7· it, just for -- to make it more clear and concise.                     ·7· can't give every example, but generally, if you do this,
  ·8· · · · · · · · ·We -- Part of the information on training               ·8· this is how many days suspension you may receive, or, if
  ·9· to expectations and things of that nature, they created a              ·9· you do this, you may receive a counseling.· So it's
  10· separate -- it's called the red book; it's an                          10· every -- We tried to make sure everything lined up.
  11· accountability manual; and there was separate training on 11· · · · · · · · ·We presented an online CE class that
  12· that, like, if you are a Houston firefighter, these are                12· everyone had to participate in, and then Wanda and I,
  13· the expectations and this is how we expect you to behave               13· during the newly-promoted officer training, would review
  14· for self-accountability.                                               14· that.· That was in their -- their manual.
  15· · · ·Q.· ·I'm sorry.· Just let me ask a question follow-up             15· · · ·Q.· ·Okay.· And when was the Code of Administrative
  16· question.· Is the red book contained within the Behavior               16· Procedure first issued, if you know?
  17· Manual?                                                                17· · · ·A.· ·2012.
  18· · · ·A.· ·It is not.· It is now a separate document and                18· · · ·Q.· ·And that contained the modifications that you
  19· every firefighter was issued one, signed one, and was                  19· have just described?
  20· given training on it.                                                  20· · · ·A.· ·Yes.
  21· · · ·Q.· ·And what did -- Remind -- Can you tell me what               21· · · ·Q.· ·So if I were to look in that Code, I would find
  22· was in -- what's in the red book?· What are the policies               22· a specific penalty for discrimination?
  23· and procedures?                                                        23· · · ·A.· ·Correct, yeah, that 6.01 in the rules and regs
  24· · · ·A.· ·It's more geared toward our values --                        24· and then 6.01 in the Code of Administrative Procedure
  25· · · ·Q.· ·Okay.                                                        25· lists -- lists the violations --


  888-893-3767
  www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 12 of 35
  30(b)(6)                                                         Michelle· McLeod                                                 Pagess 41..44
                                                                    Page 41                                                                   Page 43
  ·1· · · ·Q.· ·Okay.                                                         ·1· · · ·Q.· ·So is it that when -- when the Executive Orders
  ·2· · · ·A.· ·-- and the -- I mean, the consequences of the                 ·2· were released, the -- you reviewed it with your staff --
  ·3· violations.                                                             ·3· · · ·A.· ·Correct.
  ·4· · · ·Q.· ·Okay.· Got it.· Thank you.                                    ·4· · · ·Q.· ·-- those Executive Orders with your staff?
  ·5· · · · · · · · ·Let's move on to topic recommendation D,                 ·5· · · ·A.· ·And then there was leadership training that
  ·6· which was "Improve Training".                                           ·6· was -- that was conducted after the report came out, and I
  ·7· · · · · · · · ·There is the first recommendation, and                   ·7· believe -- I can't remember if it was prior to me being
  ·8· there is "general workplace conduct training for all                    ·8· appointed or not.
  ·9· employees".· Was that modified?· Was the general workplace ·9· · · ·Q.· ·Okay.· Was that in response to the Thompson &
  10· conduct training modified in response to the Thompson &                 10· Horton report?
  11· Horton report?                                                          11· · · ·A.· ·Yes.
  12· · · ·A.· ·HR presented training to the cadets.· I'm not                 12· · · ·Q.· ·Who was -- What was the leadership training?
  13· sure how long that had been going on.                                   13· · · ·A.· ·Well, we also had EEOC, Knowing Your Rights
  14· · · · · · · · ·I -- In 1994, I didn't receive that                      14· training, because those kind of blend together.· HR
  15· training, but -- And then, periodically, we receive                     15· presented that.· I believe Kelly Shreck was involved,
  16· training from HR regarding harassment, discrimination.                  16· Wanda Andrews and Juan Padilla.
  17· Back in the day, it used to be called "Tolerance                        17· · · ·Q.· ·I'm sorry.
  18· Training", but that was years ago, and we have a sexual                 18· · · · · · · · ·They presented both Know Your Rights and
  19· harassment training coming up --                                        19· leadership training or are these separate?
  20· · · ·Q.· ·So is --                                                      20· · · ·A.· ·They were separate classes.· I can't remember
  21· · · ·A.· ·-- next month.                                                21· who presented which one.
  22· · · ·Q.· ·I'm sorry.                                                    22· · · ·Q.· ·Who was the leadership training provided to?
  23· · · · · · · · ·Is what you're describing -- I just want to              23· · · ·A.· ·That, I don't remember, because I -- I can't
  24· make sure I understand this.· Is what you're describing                 24· remember if that was after I got appointed or not.· The
  25· the Fire Department's annual training or is this something              25· LegalWATCH was Senior Captains and up.

                                                                    Page 42                                                                   Page 44
  ·1· that was specifically instituted in response to the                     ·1· · · ·Q.· ·And the Know Your Rights was department-wide.
  ·2· report, if you know?                                                    ·2· Is that correct?
  ·3· · · ·A.· ·Directly in response to the report was the                    ·3· · · ·A.· ·The Know Your Rights was department-wide and
  ·4· LegalWATCH training.                                                    ·4· that was -- that was in person, face to face, from HR.
  ·5· · · ·Q.· ·Okay.· And what was your involvement in the                   ·5· · · ·Q.· ·So for the LegalWATCH training, the Junior
  ·6· LegalWATCH training?                                                    ·6· Captains, did not receive it.· Is that correct?
  ·7· · · ·A.· ·That was before I was appointed to Assistant                  ·7· · · ·A.· ·I believe it was Senior Captains and up.
  ·8· Chief, so I was a student.                                              ·8· · · ·Q.· ·And I may have already asked you this, but who
  ·9· · · ·Q.· ·And was Wanda Andrews involved in that?                       ·9· received the leadership training?
  10· · · ·A.· ·She was not.· They hired a -- the outside -- I                10· · · ·A.· ·That's the part I can't remember right now.
  11· don't know if their name was LegalWATCH or whatever.· They 11· · · ·Q.· ·You can't remember.
  12· had an outside agency come in and do -- conduct that                    12· · · ·A.· ·Nuh-hm.
  13· training.                                                               13· · · ·Q.· ·Okay.· And then subtopic (2), or section (2),
  14· · · · · · · · ·And then the other training we had to do on              14· under D, says:· "Hands-on personal management training as
  15· a shift level, and that was before 1-8, 1-20 and 1-50 were              15· a prerequisite to promotion to supervisory positions."
  16· combined, that each Chief had to review it with their --                16· · · · · · · · ·Can you describe the City's efforts to
  17· whoever was under their command, each Chief, like District              17· implement that recommendation?
  18· Chief.                                                                  18· · · ·A.· ·That would be the newly-promoted officer
  19· · · ·Q.· ·And what -- what was that training?                           19· training.
  20· · · ·A.· ·It was 1-8, 1-20 and 1-50.                                    20· · · ·Q.· ·And, earlier in your deposition, we talked about
  21· · · ·Q.· ·It was just on the text of those Executive                    21· the -- the time frame in which the newly-promoted officer
  22· Orders?                                                                 22· training was implemented.
  23· · · ·A.· ·Correct.                                                      23· · · · · · · · ·You only knew as of 2013, I think, when you
  24· · · ·Q.· ·Okay.· So when --                                             24· became involved.· Is that right?
  25· · · ·A.· ·And we had to review it with people under us.                 25· · · ·A.· ·Right.


  888-893-3767
  www.lexitaslegal.com                                                                                                                                  YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 13 of 35
  30(b)(6)                                                       Michelle· McLeod                                                  Pagess 45..48
                                                                  Page 45                                                                   Page 47
  ·1· · · ·Q.· ·You weren't -- you weren't aware of what was                ·1· · · ·A.· ·Yeah.· All the investigators in Staff Services,
  ·2· going on between 2010 and 2013?                                       ·2· investigators, Senior Chief, myself.
  ·3· · · ·A.· ·I don't know if -- if HR had a piece in that                ·3· · · ·Q.· · (BY MR. MONTEIRO) When was that administered?
  ·4· during that time period or not.                                       ·4· · · ·A.· ·Around 2011, 2012, somewhere.
  ·5· · · · · · · · ·I do know that there was a newly-promoted              ·5· · · ·Q.· ·And was it more than once or just one time?
  ·6· officer course.· In '05 and early '10, it was geared                  ·6· · · ·A.· ·We had that training, we had a couple of
  ·7· toward -- I only know that because that's an accreditation            ·7· webinars that the Inspector General also attended and the
  ·8· cycle.· The documents that were provided were primarily               ·8· Chief provided follow-up training to the webinars.
  ·9· tactical.                                                             ·9· · · ·Q.· ·What was the topic of the webinars?
  10· · · ·Q.· ·Okay.                                                       10· · · ·A.· ·One of them was on documentation and the other
  11· · · · · · · · ·So since the law firm -- Since Thompson &              11· one, I don't remember.· It was regarding discrimination.
  12· Horton was making the recommendation in December of 2009 12· I don't remember the title of it, and then, since they're
  13· to implement hands-on personal management training, does              13· all peace officers and trained Arson Investigators, they
  14· that -- Is it fair to assume that there was no                        14· have to continue with their CE hours and that's per Texas
  15· newly-promoted officer training on EEO issues prior to                15· Commission on Law Enforcement.
  16· that?                                                                 16· · · ·Q.· ·Okay.· So any training encompassed within the
  17· · · · · · · · ·MS. SULLIVAN:· Objection.· Mischaracterizes            17· CE -- or you're referencing any training that's
  18· the evidence in the record, but go ahead.                             18· encompassed within their CE requirements?
  19· · · ·A.· ·That would be an assumption.· I don't have any              19· · · ·A.· ·Correct.
  20· direct knowledge.                                                     20· · · ·Q.· ·Okay.· Was the investigating Title VII
  21· · · ·Q.· · (BY MR. MONTEIRO) You don't know?                          21· complaints training provided to -- provided outside of
  22· · · ·A.· ·Correct.                                                    22· Staff Services?
  23· · · ·Q.· ·Okay.· All right.                                           23· · · ·A.· ·It was not.
  24· · · · · · · · ·And then was it -- Were there any other                24· · · · · · · · ·The other training with -- because,
  25· efforts, other than the newly-promoted officer training,              25· earlier, I had mentioned that, like, AWOLs, rudeness,

                                                                  Page 46                                                                   Page 48
  ·1· to respond to section (2), D(2) -- I'm sorry -- which                 ·1· things of that nature, went to the District Chiefs.
  ·2· was --                                                                ·2· · · ·Q.· ·Right.
  ·3· · · ·A.· ·I can't think of any directly related to                    ·3· · · ·A.· ·So we funneled those complaints through the --
  ·4· promotion other than adding 1-50, the rules and regs, ·4· the Deputy Chiefs.· They passed that complaint onto the
  ·5· things of that nature, as a study, study material for                 ·5· District Chiefs.
  ·6· testing.                                                              ·6· · · · · · · · ·Chief Stone, who was on the rules and regs
  ·7· · · ·Q.· ·Okay.· And does newly-promoted officer training             ·7· committee, created a class from December 2010 to January
  ·8· begin at the Junior Captain level?                                    ·8· '11 and delivered it to all the shift commanders, who
  ·9· · · ·A.· ·It does.                                                    ·9· trained all the District Chiefs, and then each District
  10· · · ·Q.· ·Subtopic (3), under D is:· "Practical                       10· Chief got the binder with the training materials and the
  11· investigation training to those charged with reviewing,               11· class packet, the scenarios; it was also put online for
  12· processing, and resolving HFD complaints and charges." 12· them to follow up with.· So all of the District Chiefs
  13· · · ·A.· ·Uh-hm.                                                      13· received that training.
  14· · · ·Q.· ·Are you aware of any efforts by the City to                 14· · · ·Q.· · (BY MR. MONTEIRO) Okay.
  15· implement those recommendations?                                      15· · · · · · · · ·Was there any Title VII training provided
  16· · · ·A.· ·Yes.· We had investigating Title VII                        16· to any of the OIG investigators, investigators within OIG?
  17· allegations.                                                          17· · · ·A.· ·Yeah.
  18· · · ·Q.· ·That was the training initiative?                           18· · · · · · · · ·I can't remember.· They may have attended
  19· · · ·A.· ·That was by labor -- actually, Deidra provided              19· the one that Deidra put on, but they, for sure, attended
  20· that training.                                                        20· the -- the webinars and the follow-up with the Inspector
  21· · · ·Q.· ·Who was that provided to?                                   21· General.
  22· · · · · · · · ·MR. MONTEIRO:· And, Deidra, you can't                  22· · · · · · · · ·MR. MONTEIRO:· All right.· Can we take a
  23· answer.                                                               23· five-minute break.· Go off the record.
  24· · · · · · · · ·MS. SULLIVAN:· The one time City Legal told            24· · · · · · · · ·(Recess from 03:41:11 p.m. to 03:49:11
  25· me.                                                                   25· · · · · · · · ·p.m.)


  888-893-3767
  www.lexitaslegal.com                                                                                                                                YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 14 of 35
  30(b)(6)                                                        Michelle· McLeod                                                      Pagess 49..52
                                                                   Page 49                                                                    Page 51
  ·1· · · ·Q.· · (BY MR. MONTEIRO) Can we look at recommendation ·1· emotional issue that some- -- somebody may have, we would
  ·2· H, which is on Page 4 of the report, which is the titled               ·2· refer them to the Employee Assistance Program or one of
  ·3· "Ensure Confidentiality"?                                              ·3· our two staff psychologists.
  ·4· · · ·A.· ·Uh-hm.                                                       ·4· · · · · · · · ·And then, if it was a non-sustained
  ·5· · · ·Q.· ·Is that related to what we talked about before,              ·5· complaint that seemed to be pervasive throughout the
  ·6· when you said they stopped sharing the witness statements?             ·6· station, then Wanda and I would make a trip out to the
  ·7· · · ·A.· ·Yes.· I was -- That was part of it.                          ·7· station and then go over the same manual that we presented
  ·8· · · ·Q.· ·What else has been done, besides that?                       ·8· to our newly-promoted officers.
  ·9· · · ·A.· ·There were a lot of -- We made sure that all of              ·9· · · ·Q.· ·Can you give me an example of any instances
  10· our computers logged off automatically.· Before, the door, 10· where there -- there was a pervasive issue at a station
  11· the Staff Services, would be left open, people would                   11· that you and Wanda made a presentation along those lines?
  12· wander in, so start locking up when we left, made sure all             12· · · ·A.· ·Station 96.
  13· the files were secured.                                                13· · · ·Q.· ·What was the issue?
  14· · · · · · · · ·Also, on the notices, like, the 48-hour                 14· · · ·A.· ·The -- Let's see.· The respondent was an
  15· notice, the 30-day letter, there is several places where               15· engineer operator and the allegation was against his
  16· it says that you are ordered not to discuss the complaint,             16· Captain.· I think it was race-related, I remember, but
  17· contact the -- the respondent contact the complainant.                 17· then that was associated with another complaint where the
  18· · · ·Q.· ·I'm sorry.                                                   18· same Captain that he was filing on, a previous complaint,
  19· · · · · · · · ·Was that -- The 48-hour notice, was there a             19· that Captain and that EO seemed to be targeting a
  20· change or a modification?                                              20· firefighter and then that firefighter had filed a
  21· · · ·A.· ·We -- It had been on there.· We just made sure               21· complaint.· I mean, it was -- The complaints were going
  22· the language was clear.                                                22· back and forth.
  23· · · ·Q.· ·Okay.· You modified the language?                            23· · · ·Q.· ·Okay.
  24· · · ·A.· ·Yes.                                                         24· · · ·A.· ·So it involved most of the station members.
  25· · · ·Q.· ·And was that across --                                       25· · · · · · · · ·So we went out, did our class, tried to

                                                                   Page 50                                                                    Page 52
  ·1· · · ·A.· ·We met with --                                               ·1· address the issue.· Eventually, everybody got moved out,
  ·2· · · ·Q.· ·-- beyond Staff Services?                                    ·2· because even after conflict resolution, they could not
  ·3· · · ·A.· ·Right.                                                       ·3· show that they could work together peacefully.
  ·4· · · · · · · · ·We met with the Office of Inspector General             ·4· · · ·Q.· ·And is there any sort of written policy or
  ·5· when Robin Curtis became the Inspector General, to make                ·5· procedure with respect to the initiatives that you
  ·6· sure our language was similar.                                         ·6· describe with respect to -- regarding non-sustained
  ·7· · · ·Q.· ·Any other efforts to ensure confidentiality?                 ·7· complaints?
  ·8· · · ·A.· ·That's all I can think of, at the moment.                    ·8· · · ·A.· ·The -- We have a Policy Awareness Program. I
  ·9· · · ·Q.· ·Okay.· Let's move on to topic I, which is                    ·9· believe that's in -- I have to double-check now; I don't
  10· "Non-Sustained Complaints", and it says:· "When workplace              10· know if it's still in there -- the Code of Administrative
  11· misconduct occurs, even if a particular perpetrator is not             11· Procedure.
  12· identified, further action should nonetheless be taken to              12· · · ·Q.· ·What is the Policy Awareness Program?
  13· minimize repeat occurrences."                                          13· · · ·A.· ·Usually, we have used it on non-sus- --
  14· · · · · · · · ·What has the City done to implement this                14· non-sustained complaints and more often on complaints that
  15· recommendation?                                                        15· got filed but were never formalized, and to formalize it,
  16· · · ·A.· ·If it was not sustained, especially if it was a              16· you have to have a Notary sign it.
  17· member against another member of the same station, we                  17· · · · · · · · ·So somebody would be mad, come file a
  18· would send them to conflict resolution with Wanda Andrews. 18· complaint, and then say, "You know what?· I have changed
  19· Because -- just because the complaint's not sustained                  19· my mind," but it was -- It might be a low-level issue, but
  20· doesn't mean they're not going to have ongoing issues                  20· it was still an issue that needed to be addressed.
  21· after that.                                                            21· · · · · · · · ·So we would assign it to the deputy, to the
  22· · · · · · · · ·So they would meet with her, discuss the                22· District Chief, to make this person aware that if they
  23· elephant in the room, and discuss ways that they are going             23· indeed did what they are alleged of, it would be a
  24· to be able to work together peacefully.· If it was a                   24· violation of this policy, just to make them aware that the
  25· behavior, maybe a -- possibly it was related to some                   25· policy exists.


  888-893-3767
  www.lexitaslegal.com                                                                                                                                  YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 15 of 35
  30(b)(6)                                                         Michelle· McLeod                                                    Pagess 53..56
                                                                    Page 53                                                                   Page 55
  ·1· · · ·Q.· ·Okay.· And that would -- and that primarily                   ·1· Is that --
  ·2· would be for non-formalized complaints?                                 ·2· · · ·A.· ·Per Government Code, you can't -- you can't
  ·3· · · ·A.· ·Primarily.· We used it on not-sustained                       ·3· suspend them --
  ·4· complaints, too, because even though we couldn't find                   ·4· · · ·Q.· ·Right.
  ·5· enough evidence, it's possible that it did happen, so we                ·5· · · ·A.· ·-- if it's to that level, but the problem still
  ·6· would have to review the policy with them.                              ·6· needs to be addressed.
  ·7· · · ·Q.· ·And that's contained within the Code of                       ·7· · · ·Q.· ·And -- and you're allowed to take
  ·8· Administrative Procedure.· That initiative is contained                 ·8· non-disciplinary corrective action?
  ·9· within the --                                                           ·9· · · · · · · · ·MS. SULLIVAN:· Objection to the -- to the
  10· · · ·A.· ·I believe that's --                                           10· characterization, but go ahead.
  11· · · ·Q.· ·-- Code of Administrative Procedure?                          11· · · · · · · · ·MR. MONTEIRO:· I'm sorry.
  12· · · ·A.· ·-- in the Code of Administrative Procedure. I                 12· · · ·Q.· · (BY MR. MONTEIRO) Let me -- let me rephrase it.
  13· can't -- I would have to verify that piece.                             13· · · · · · · · ·Are you allowed to take non-disciplinary
  14· · · ·Q.· ·Any other efforts that you are aware of?                      14· corrective action?
  15· · · ·A.· ·Those are the major ones.                                     15· · · ·A.· ·Yes, up to a written reprimand.
  16· · · ·Q.· ·And what was the policy with respect to                       16· · · ·Q.· ·Okay.
  17· non-sustained complaints prior to the changes that were                 17· · · ·A.· ·Or some of it may involve training, referral to
  18· made in response to the Thompson Horton report?                         18· Employee Assistance Program, counseling, things of that
  19· · · ·A.· ·A letter went out to the respondent and the                   19· nature.
  20· complainant that they were not sustained, and I believe                 20· · · ·Q.· ·Let's move on to topic L, which is "Assignment
  21· that was called the follow-up.                                          21· of OIG Complaints", which is on Page 5, and it says -- it
  22· · · · · · · · ·Another prac- -- And Chief Martinez started              22· discusses how complaints are assigned within OIG.
  23· this.· When it -- When Staff Services was staffed by                    23· · · · · · · · ·Can you describe the City's efforts to
  24· non-peace officers, their -- some of the complaints were 24· implement this recommendation?
  25· being closed with what we felt was an improper way as                   25· · · ·A.· ·Mayor Parker restructured that within HFD and

                                                                    Page 54                                                                   Page 56
  ·1· exceeded 180 days.· By Government Code, we have 180 days ·1· moved the inspector -- Office of Inspector General
  ·2· to investigate the complaint, when they should be closed,               ·2· directly underneath her, and then that's when our
  ·3· not sustained, sustained, exonerated, unfounded.                        ·3· investigators that were under OIG moved to Staff Services
  ·4· · · · · · · · ·So if it exceeded the 180 days, it appeared              ·4· and then staffed that office.
  ·5· that some of the investigations weren't even completed.                 ·5· · · · · · · · ·And Staff Services can receive the
  ·6· So even if it did get past the 180, Chief Martinez and                  ·6· complaints, but if it says anything to do or appears to
  ·7· then -- because I came in after him, started completing                 ·7· have anything to do with discrimination, harassment or
  ·8· the investigation, find out if it was sustained.· If it                 ·8· retaliation, Staff Services will forward that to the
  ·9· was sustained past the 180, we may not -- we can't give                 ·9· Office of Inspector General, who is staffed by some of the
  10· punitive discipline, but you can address the issue.                     10· Civil Rights attorneys, to conduct that investigation.
  11· · · ·Q.· ·So I'm sorry.· I was not clear.                               11· · · ·Q.· ·I'm sorry.· I didn't catch the last thing you
  12· · · · · · · · ·What was the change that was implemented?                12· said.
  13· · · ·A.· ·Closing them properly as sustained, not                       13· · · · · · · · ·What about a Civil Rights attorney?
  14· sustained, exonerated or unfounded.                                     14· · · ·A.· ·Some of the -- The Office of Inspector General,
  15· · · · · · · · ·Prior to that, some of the cases were                    15· they're all attorneys and they investigate that matter.
  16· closed -- closed, and the reason exceeded 180 days --                   16· · · ·Q.· ·The investigators are attorneys --
  17· · · ·Q.· ·Okay.                                                         17· · · ·A.· ·Uh-hm.
  18· · · ·A.· ·-- so the investigation wasn't completed or it                18· · · ·Q.· ·-- within OIG?
  19· wasn't examined to see what the findings were.                          19· · · ·A.· ·Yes, they were at the time.· I don't know what
  20· · · ·Q.· ·So they were closed without investigating --                  20· the current practice is, but...
  21· without completing the investigation, because it -- they                21· · · ·Q.· ·Okay.
  22· had hit the 180-day mark?                                               22· · · ·A.· ·But at the time that we were forwarding them
  23· · · ·A.· ·Correct.                                                      23· over there, they were attorneys.
  24· · · ·Q.· ·And the current procedure is to continue the                  24· · · ·Q.· ·This makes reference to the employee
  25· investigation, but you cannot take any punitive action.                 25· investigators within the Employee Relations Unit of the


  888-893-3767
  www.lexitaslegal.com                                                                                                                                  YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 16 of 35
  30(b)(6)                                                        Michelle· McLeod                                                   Pagess 57..60
                                                                   Page 57                                                                    Page 59
  ·1· OIG.                                                                   ·1· from 2010 to 2017, and then later Chief Martinez, reviews
  ·2· · · · · · · · ·Is that what you're referencing?                        ·2· the entire case findings --
  ·3· · · ·A.· ·The Employee Relations Unit was under HPD.· That ·3· · · ·Q.· ·And do you know what --
  ·4· wasn't HFD personnel.                                                  ·4· · · ·A.· ·-- and presents it to the Fire Chief.
  ·5· · · ·Q.· ·And did -- Was that changed in response to this              ·5· · · ·Q.· ·I'm sorry.· I didn't mean to interrupt you.
  ·6· report?                                                                ·6· · · · · · · · ·Do you know what the procedure was in OIG?
  ·7· · · ·A.· ·I -- I never worked with Employee Relations                  ·7· · · ·A.· ·The Inspector General's investigators will
  ·8· Unit.· I knew that they existed, but the Office of                     ·8· conduct the investigation, and I don't know what the
  ·9· Inspector General was -- the whole office was moved                    ·9· layer, if there are any layers, but then the Inspector
  10· underneath the Mayor.                                                  10· General would review and write the final synopsis, and
  11· · · ·Q.· ·Okay.· And your testimony is that the                        11· then I'm assuming it gets presented to the Mayor, but I
  12· investigators who had -- who investigate discrimination                12· don't know; but it does get presented back to the Fire
  13· complaints in that office are attorneys?                               13· Chief and then Chief Garrison at the time would bring it
  14· · · ·A.· ·Under the Office of Inspector General, the way               14· to me so I could compare it with similar violations,
  15· it's set up now.                                                       15· ensure there are consistent discipline, if needed.
  16· · · ·Q.· ·Okay.· Thank you.                                            16· · · ·Q.· ·I -- Was there involvement with OIG complaints
  17· · · · · · · · ·It also says that the investigators should              17· or Staff Services complaints?
  18· receive specialized training in EEO matters and                        18· · · ·A.· ·The only involvement with OIG was when the
  19· investigative techniques and the manager of that unit                  19· Inspector General turned it back in to Chief Garrison, and
  20· should determine what rules, policies and/or orders, if                20· then Chief Garrison would bring the case to me to look at
  21· any, have been violated.                                               21· the allegations, see what the consequences should be, and
  22· · · · · · · · ·What do you know about the investigators,               22· see what type of discipline was given in similar cases.
  23· the training that the investigators receive on EEO matters             23· · · · · · · · ·If I had a question, then I would meet with
  24· and investigative techniques?                                          24· the Inspector General to clarify the severity of the -- of
  25· · · ·A.· ·The -- the training that we mentioned earlier,               25· the violation.· It was usually what I needed clarification

                                                                   Page 58                                                                    Page 60
  ·1· investigating Title VII complaints, the webinars,                      ·1· on.
  ·2· follow-up with the Inspector General and then                          ·2· · · ·Q.· ·And your recommend- -- You would make a
  ·3· investigative technique, they're all -- they're all                    ·3· recommendation in terms of discipline to any disciplinary
  ·4· trained investigators.                                                 ·4· action to be taken to Chief Garrison, and then --
  ·5· · · · · · · · ·So the continu- -- We have all been to --               ·5· · · ·A.· ·Correct.
  ·6· We're all certified, certified Arson Investigators, and                ·6· · · ·Q.· ·-- he will be the final decision-maker on that?
  ·7· then the continued training would be -- that's required by             ·7· · · ·A.· ·Yes.
  ·8· the Texas Commission on Law Enforcement.                               ·8· · · ·Q.· ·When did that process -- When was that process
  ·9· · · ·Q.· ·Okay.· Anything beyond what you testified about              ·9· instituted, if you know?
  10· earlier?                                                               10· · · ·A.· ·It was when Chief Martinez was still in Staff
  11· · · ·A.· ·Not that I can think of right now.                           11· Services.· He started that process, but he wasn't
  12· · · ·Q.· ·And then it says:· "The manager of that                      12· Assistant Chief at the time, and then in 2000 -- starting
  13· unit should determine what rules, policies or orders, if               13· in December 2010, that's the procedure followed.
  14· any, have been violated."                                              14· · · ·Q.· ·If you can just go back for one second to 229 --
  15· · · · · · · · ·Has that been implemented?                              15· Page 2292 of the report, and those Bates numbers at the
  16· · · ·A.· ·Yeah.· So in Staff Services, what all the peace              16· bottom, the small numbers --
  17· officers got, the investigator will conduct the                        17· · · ·A.· ·Oh.
  18· investigation, then it go -- it went to a Senior                       18· · · ·Q.· ·-- at the bottom say "HOU".· It's Page 29 of the
  19· Investigator, who reviewed the investigative practices and             19· report --
  20· then the Senior Investigator's involved during the                     20· · · ·A.· ·Okay.
  21· investigation to make sure it's progressing.                           21· · · ·Q.· ·-- under I, "Non-Sustained Complaints".
  22· · · · · · · · ·We -- Through City ordinance, we had a                  22· · · · · · · · ·We talked about that earlier, but the
  23· Chief Investigator dedicated to Staff Services.· The Chief             23· Thompson & Horton report says that -- it discusses the
  24· Investigator would review the findings and make a                      24· standard for sustaining a complaint is quite high.
  25· determination, and then the Assistant Chief, which was me 25· · · · · · · · ·What's your understanding of that standard?


  888-893-3767
  www.lexitaslegal.com                                                                                                                                  YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 17 of 35
  30(b)(6)                                                     Michelle· McLeod                                                    Pagess 61..64
                                                                   Page 61                                                                   Page 63
  ·1· · · ·A.· ·It's not beyond a reasonable doubt.· It's more               ·1· · · ·Q.· ·Okay.· My question was just related to when the
  ·2· likely than not.· We're investigators, so we find evidence ·2· policy initially went to -- went into effect in 2005.
  ·3· on the matter.                                                         ·3· · · ·A.· ·That would have been the only training I'm aware
  ·4· · · ·Q.· ·Okay.· Has that been modified?· Has that                     ·4· of, is the review.
  ·5· standard been modified?                                                ·5· · · ·Q.· ·Okay.· And then you said that there was a
  ·6· · · ·A.· ·I mean, quite high relative to what, I guess                 ·6· reference in the Thompson & Horton report to some sort of
  ·7· would be my question on that?                                          ·7· complaint training in 2009?
  ·8· · · ·Q.· ·Do you know if that standard has been modified               ·8· · · ·A.· ·Yes.
  ·9· at all?                                                                ·9· · · ·Q.· ·Can you tell me about that?
  10· · · ·A.· ·I think the part that was modified was not                   10· · · ·A.· ·Other than it's listed on the Thompson & Horton
  11· closing on those exceeding 180 days.                                   11· report or the spreadsheet.
  12· · · ·Q.· ·Okay.· All right.· We're going to shift to topic             12· · · ·Q.· ·Do you know who -- who provided that training?
  13· 5, which is training on the HFD complaint policy, and I                13· · · ·A.· ·It would have been under the direction of Chief
  14· think this will be brief.                                              14· Snell, but I don't know who the actual member was that
  15· · · · · · · · ·If I'm remembering right, when I asked you              15· provided it.
  16· earlier, you said that you had some information with                   16· · · ·Q.· ·And was that department-wide?
  17· respect to the training on the 2005 policy but not on the              17· · · ·A.· ·I do not know.
  18· 2018 policy.· Is that right?                                           18· · · ·Q.· ·Do you know who received the training?
  19· · · ·A.· ·Yes.                                                         19· · · ·A.· ·I do not.
  20· · · ·Q.· ·Okay.· So if I can show you Exhibit -- If I can              20· · · ·Q.· ·So you have given me the -- or you have
  21· give you Exhibit 11, this is the 2005 complaint policy                 21· described efforts that were made to train on the policy in
  22· which has been marked as Deposition Exhibit 11.                        22· 2005 and then also in response to the Thompson & Horton
  23· · · · · · · · ·Are you -- are you familiar with that                   23· report.
  24· document?                                                              24· · · ·A.· ·Yes.
  25· · · ·A.· ·I am.                                                        25· · · ·Q.· ·Between those -- between that period, are you

                                                                   Page 62                                                                   Page 64
  ·1· · · ·Q.· ·So Exhibit 11 indicates that it went into effect             ·1· aware of any efforts to provide training on Exhibit 11?
  ·2· in -- on August 1st of 2005.· Is that correct?                         ·2· · · ·A.· ·Between 2005 and 2009?
  ·3· · · ·A.· ·That's correct.                                              ·3· · · ·Q.· ·Yes.
  ·4· · · ·Q.· ·When the policy initially went into effect,                  ·4· · · ·A.· ·I am not familiar with any training.
  ·5· did -- was there any training provided by the City with                ·5· · · ·Q.· ·If I can direct your attention to Page 3 of the
  ·6· respect to the policy?                                                 ·6· complaint policy, under 6.01 B, and if you can just review
  ·7· · · ·A.· ·When a policy goes -- is sent out as a special               ·7· that paragraph and let me know when you have had a chance
  ·8· bulletin, every guideline or policy that comes out, the                ·8· to review that.
  ·9· ranking officer at a station or in a particular unit is to             ·9· · · · · · · · ·(Witness reviewing document)
  10· review the guideline with its members.                                 10· · · ·A.· ·Okay.
  11· · · ·Q.· ·By "review the guideline", does that mean read               11· · · ·Q.· · (BY MR. MONTEIRO) So this appears to describe
  12· through the guideline?                                                 12· the procedure by which complaints of -- complaints that
  13· · · ·A.· ·Right.                                                       13· allege criminal violations or discrimination complaints
  14· · · ·Q.· ·And was that the practice in 2005?                           14· are forwarded to the Office of Inspector General.· Is that
  15· · · ·A.· ·Yes.                                                         15· fair?
  16· · · ·Q.· ·By the "ranking officer", who do you mean?· What             16· · · ·A.· ·That's what that describes.
  17· do you mean when you say "ranking officer"?                            17· · · ·Q.· ·Okay.· Was there any training -- Are you aware
  18· · · ·A.· ·It -- For example, the fire station, the highest             18· of any training that was provided in terms of -- Let me
  19· ranking officer is the Senior Captain and the Senior                   19· step back for a minute.
  20· Captain is responsible for ensuring that all members sit               20· · · · · · · · ·The subparagraph references -- uses the
  21· down together and review the document.                                 21· term "serious complaints".· Do you see that?
  22· · · ·Q.· ·Any other efforts?· Any other training that was              22· · · ·A.· ·I do.
  23· provided when this policy went into effect?                            23· · · ·Q.· ·And it's -- The policy provides that serious
  24· · · ·A.· ·On the Thompson Horton spreadsheet, I believe it 24· complaints should be forwarded to the Office of Inspector
  25· said it was conducted in 2009.                                         25· General.


  888-893-3767
  www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 18 of 35
  30(b)(6)                                                      Michelle· McLeod                                                  Pagess 65..68
                                                                  Page 65                                                                    Page 67
  ·1· · · · · · · · ·Was there any specialized training when                ·1· with regard to OIG witness statements being provided to
  ·2· this policy went into effect in terms of what constitutes             ·2· the accused, if you will, why are all the reasons that you
  ·3· a serious complaint?                                                  ·3· implemented that change?
  ·4· · · ·A.· ·In the Behavior Manual, we -- That was in -- I              ·4· · · · · · · · ·MS. SULLIVAN:· Objection.· Mischaracterizes
  ·5· want to say it was '08.· It may have been in '05 also.                ·5· the testimony.
  ·6· They discuss serious complaints versus non-serious, like, ·6· · · ·Q.· · (BY MR. CAPODICE) Go ahead.
  ·7· what can be handled at the station level.                             ·7· · · ·A.· ·Answer?
  ·8· · · ·Q.· ·Okay.· Any other efforts to provide training on             ·8· · · · · · · · ·MS. SULLIVAN:· You said in OIG?
  ·9· what a serious complaint is?                                          ·9· · · ·Q.· · (BY MR. CAPODICE) I said with regard to witness
  10· · · ·A.· ·In this -- this part was later modified, that               10· statements.· She implemented a -- You implemented a
  11· it's every supervisor's responsibility to report                      11· change, correct, to --
  12· allegations of discrimination, harassment or retaliation.             12· · · ·A.· ·In Staff Services.
  13· · · ·Q.· ·When was that modified?                                     13· · · ·Q.· ·In Staff Services.· Okay.
  14· · · ·A.· ·I believe it was modified before 2010 and that              14· · · · · · · · ·Why did you implement that change?
  15· was addressed in some of the training that we were                    15· · · ·A.· ·It didn't seem like a proper way.· It came from
  16· receiving.                                                            16· criminal investigations, where we would never give a
  17· · · ·Q.· ·Were you involved in the modification?                      17· witness statement to an arsonist for fear of retaliation;
  18· · · ·A.· ·Not the initial modification, but when I revised            18· not Title VII type retaliation, but just the witness
  19· the rules and regs and the Code of Administrative                     19· trying to get back at the person.
  20· Procedure, we modified the language a little bit just to              20· · · ·Q.· ·Why not?
  21· make it more clearer.                                                 21· · · ·A.· ·Well, it was causing our complaints to go up
  22· · · ·Q.· ·Okay.· Do you know why the -- why the policy was            22· because the witness would say something in their witness
  23· modified?                                                             23· statement about the respondent and then the respondent
  24· · · ·A.· ·I do not.                                                   24· would file a complaint on the witness based on what they
  25· · · ·Q.· ·The -- the definition in the Behavior Manual in             25· said in their witness statement, and then the witness

                                                                  Page 66                                                                    Page 68
  ·1· terms of serious complaints, your -- your belief is that              ·1· would -- and then it just kept going back and forth.· So
  ·2· was instituted in 2008 or so?                                         ·2· some of -- some of the complaints that we had were a
  ·3· · · ·A.· ·2005 or 2008.· I don't remember the original                ·3· result of witnesses truthfully testifying.
  ·4· Behavior Manual date.                                                 ·4· · · · · · · · ·The other reason, especially if it was a
  ·5· · · ·Q.· ·So the terminology in the Behavior Manual that              ·5· complaint against the superior officer at the -- at the
  ·6· refers to serious complaints, employees can rely on that              ·6· location or at the fire station, the firefighters who may
  ·7· in determining whether a complaint is serious and needs to ·7· have been witnesses and two ranks below the Captain were
  ·8· go to OIG?· Is that the intention?                                    ·8· reluctant to give a complete statement because they knew
  ·9· · · ·A.· ·During that -- that time period, I guess they               ·9· that their Captain would be able to review everything that
  10· could.· That's not how that piece is done anymore.                    10· they said about them and, following that, the firefighter
  11· · · ·Q.· ·Okay.                                                       11· would still have to work underneath that Captain's
  12· · · · · · · · ·MR. MONTEIRO:· I don't have any other                  12· supervisor.
  13· questions.· Thank you for answering my questions.                     13· · · ·Q.· ·And I guess there were retaliation complaints in
  14· · · · · · · · ·Ms. Draycott and Ms. Keyes' attorneys may              14· their situations?
  15· have a few questions.                                                 15· · · ·A.· ·Then we would have retaliation complaints.
  16· · · · · · · · ·MR. CAPODICE:· Let's take a break real                 16· · · ·Q.· ·Any other reasons?
  17· quick and see if there is anything else.                              17· · · ·A.· ·That was the primary reason.
  18· · · · · · · · ·THE WITNESS:· Okay.                                    18· · · ·Q.· ·What about with regards to the integrity of the
  19· · · · · · · · ·(Recess from 04:18:34 p.m. to 04:23:46                 19· investigation?
  20· · · · · · · · ·p.m.)                                                  20· · · ·A.· ·Well, under the confidentiality piece.
  21· · · · · · · · · · · · ·EXAMINATION                                    21· · · ·Q.· ·And I know -- What do you mean by the
  22· BY MR. CAPODICE:                                                      22· "confidentiality piece"?
  23· · · ·Q.· ·Ms. McLeod, I just have one quick question,                 23· · · ·A.· ·Another issue that came -- came up, that I was
  24· probably multiple sub-questions; but no.                              24· told, that a respondent will have all the witness
  25· · · · · · · · ·With regard to the change that you made                25· statements, the copy of the complaint, the whole package,


  888-893-3767
  www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 19 of 35
  30(b)(6)                                                       Michelle· McLeod                                                     Pagess 69..72
                                                                   Page 69                                                                    Page 71
  ·1· and read it at the fire station table and then other --                ·1· · · ·A.· ·Okay.
  ·2· other people who weren't even involved in the complaint                ·2· · · ·Q.· ·Why do you provide the witness statement to the
  ·3· process would have access to that information.                         ·3· accused?· Are you afraid of providing a witness statement
  ·4· · · ·Q.· ·Were there any concerns about the integrity of               ·4· to the accused ahead of time will taint the investigation?
  ·5· the investigations in terms of a person that's being                   ·5· · · · · · · · ·MS. SULLIVAN:· Objection.· Improper
  ·6· accused getting all of the -- all of his ducks in a row                ·6· hypothetical.· Go ahead.
  ·7· prior to providing his statement as to what happened?                  ·7· · · ·A.· ·I wasn't so much concerned about tainting the
  ·8· · · ·A.· ·They got to know all the allegations against                 ·8· investigation as I was getting a truthful witness
  ·9· them and I would re- -- review the information against                 ·9· statement or 100 percent -- If they would tell the truth,
  10· them.                                                                  10· I wanted all the details.· I need a detailed witness
  11· · · · · · · · ·They wouldn't know -- I wouldn't tell them              11· statement and it does maintain the confidential --
  12· specifically who said what, but they have to be able to                12· confidentiality of the investigation if all of the
  13· defend themselves.· The respondent does have rights in 13· information -- if the respondent doesn't have all the
  14· that situation, if I'm understanding.                                  14· exact witness statements --
  15· · · ·Q.· ·Yeah, and I think maybe we're talking -- I'm                 15· · · ·Q.· · (BY MR. CAPODICE) So one --
  16· talking about only in the instance where the witness, the              16· · · ·A.· ·-- because they would receive hard copies of the
  17· witness statements are provided to the accused, not the                17· witness statements that can get lost or disseminated.
  18· actual accusations by the person that's filing the                     18· · · ·Q.· ·Yes.
  19· complaint.                                                             19· · · · · · · · ·So one of the concerns is, obviously,
  20· · · ·A.· ·What was the question again?                                 20· because witness statements got lost and disseminated, that
  21· · · ·Q.· ·Sure.· With regard to witness statements --                  21· people weren't being as truthful on their witness
  22· · · ·A.· ·Yes.                                                         22· statements as they could be because they feared
  23· · · ·Q.· ·-- not the complainant's statements or the                   23· retaliation and then lack of confidentiality and things
  24· complainant's charge against the person.                               24· like that.· Correct?
  25· · · ·A.· ·Okay.                                                        25· · · · · · · · ·MS. SULLIVAN:· Objection.· Mischaracterizes

                                                                   Page 70                                                                    Page 72
  ·1· · · ·Q.· ·Do you believe that providing those to the                   ·1· earlier testimony, but go ahead and answer.
  ·2· accused unfairly taints the investigation, allowing the --             ·2· · · ·A.· ·I felt that they may not have been as open.
  ·3· you know, the accused to get all their ducks in a row                  ·3· · · ·Q.· · (BY MR. CAPODICE) So, obviously, this change
  ·4· about who said what in response to particular things?                  ·4· encourages them to be more open with regard to the
  ·5· · · ·A.· ·I don't think it unfairly taints the                         ·5· allegations?
  ·6· investigation.                                                         ·6· · · ·A.· ·Yes.
  ·7· · · · · · · · ·Like I said, as far as them getting their               ·7· · · ·Q.· ·Were there any concerns about those witness
  ·8· ducks in a row, I would tell them that, "This is the                   ·8· statements impacting what you got back from an accused?
  ·9· evidence I have -- have against you," because they may be ·9· · · ·A.· ·I don't think -- I don't think I understand that
  10· able to explain it, I mean.                                            10· question.
  11· · · ·Q.· ·But isn't there a difference between telling                 11· · · ·Q.· ·In terms of -- I guess in terms of their
  12· them that ahead of time and then telling them that while               12· testimony or in terms of their position that they take in
  13· you're interviewing them?                                              13· response to a complaint, were you concerned that providing
  14· · · ·A.· ·By the time we interview them, we -- we have got             14· the witness statements to the accused gave them, you know,
  15· the witness statements.                                                15· notice of all of the facts ahead of time before they
  16· · · ·Q.· ·And I get that.· What I'm trying to understand               16· actually took a position in terms of what happened?
  17· is let's just say -- let's try to make it a very simple                17· · · ·A.· ·My -- my main concern was maintaining the
  18· hypothetical.                                                          18· confidentiality and not having those witness statements
  19· · · · · · · · ·Person A accuses Person B that something                19· out, out in public and also to cut down on the chance that
  20· happened --                                                            20· the respondent may retaliate against any of the witnesses.
  21· · · ·A.· ·Uh-hm.                                                       21· · · · · · · · ·MR. CAPODICE:· Okay.· Pass the witness.
  22· · · ·Q.· ·-- and you have a witness to that incident --                22· · · · · · · · ·MS. SULLIVAN:· I just have a few questions.
  23· · · ·A.· ·Yes.                                                         23· · · · · · · · · · · · ·EXAMINATION
  24· · · ·Q.· ·-- okay?· The person that's accused doesn't know             24· BY MS. SULLIVAN:
  25· about the witness.                                                     25· · · ·Q.· ·Where we just left off about the retaliation,


  888-893-3767
  www.lexitaslegal.com                                                                                                                                  YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 20 of 35
  30(b)(6)                                                        Michelle· McLeod                                                  Pagess 73..76
                                                                   Page 73                                                                   Page 75
  ·1· what were you talking about in reference to your                       ·1· · · ·Q.· ·Okay.
  ·2· experience?                                                            ·2· · · ·A.· ·It was to help us identify those types of
  ·3· · · ·A.· ·On the Arson side, that's a whole 'nother                    ·3· complaints more easily.
  ·4· manner.· I was afraid that, if a felon finds out who                   ·4· · · ·Q.· ·And as a result of implementing some of the
  ·5· turned him in, they might harm -- harm the person.                     ·5· recommendations in Thompson Horton, did you see any
  ·6· · · ·Q.· ·Okay.· From the Administrative side, then?                   ·6· changes in the number of complaints that you were
  ·7· · · ·A.· ·On the Administrative side, I was afraid they                ·7· handling?
  ·8· would either file a complaint or, if it was a supervisor,              ·8· · · ·A.· ·Yes.
  ·9· that they would treat them unfairly in the workplace.                  ·9· · · · · · · · ·It was well over 400 complaints by the end
  10· · · · · · · · ·For example, there are -- a Captain finds               10· of 2010, and then by the end of my last year there, it had
  11· out a firefighter testified against him, he may not let                11· dropped down to 149 and you could even see a drop right
  12· him write up or drive an apparatus or having a potential 12· after the Thompson Horton report was released and I think
  13· for higher class, may send him in for a transfer.                      13· Chief Flanagan and Chief Snell had started implementing
  14· · · ·Q.· ·So what -- what did you do to guard against --               14· practices and then we would make concentrated efforts to
  15· Well, let's start first.                                               15· reduce it and we could track it along the way.
  16· · · · · · · · ·If you learned that some action was taken               16· · · ·Q.· ·And would these complaints include complaints
  17· of retaliation, how would you handle it?                               17· alleging discrimination and under Title VII, of
  18· · · ·A.· ·Depending on -- on the retaliation, we would                 18· retaliation Title VII?
  19· have to open a new complaint.· If the retaliation were                 19· · · ·A.· ·Yes.· It was the total number of complaints,
  20· based on discrimination, harassment or any of those                    20· including those.
  21· things, it will get at least forwarded to the Office of                21· · · · · · · · ·MS. SULLIVAN:· Okay.· Pass the witness.
  22· Inspector General to follow up on.                                     22· · · · · · · · · · ·FURTHER EXAMINATION
  23· · · ·Q.· ·Okay.· And did you have instances where the                  23· BY MR. MONTEIRO:
  24· retaliation was not related to Title VII?                              24· · · ·Q.· ·I'm sorry.· Just for clarification, those were
  25· · · ·A.· ·Yes.                                                         25· the complaints that were filed with Staff Services?

                                                                   Page 74                                                                   Page 76
  ·1· · · ·Q.· ·Okay.· And what did you do in those situations?              ·1· · · ·A.· ·The complaints that involved Fire Department
  ·2· · · ·A.· ·Assigned it to an investigator, assigned a new               ·2· employees.· So even if they originated with the Office of
  ·3· case to the investigator, and we would go through the                  ·3· Inspector General, that included those complaints, too.
  ·4· whole complaint process.                                               ·4· · · ·Q.· ·And is that documented somewhere?
  ·5· · · ·Q.· ·Okay.                                                        ·5· · · ·A.· ·Is what documented?
  ·6· · · · · · · · ·Now, did you make any changes to the intake             ·6· · · ·Q.· ·The change in the number of complaints.
  ·7· forms out of Staff Services as a result of the Thompson                ·7· · · ·A.· ·Yes.
  ·8· Horton assessment?                                                     ·8· · · ·Q.· ·Where is that documented?
  ·9· · · ·A.· ·Yes.                                                         ·9· · · ·A.· ·I have a little graph.· I think I gave you a
  10· · · · · · · · ·Some of the complaints that came in were                10· copy of -- of the graph and then the rest would be in the
  11· either poorly written or they may have been written well               11· database under our stats.
  12· but didn't specify that they felt that the respondent --               12· · · ·Q.· ·What -- what was the graph prepared for?
  13· they didn't clearly state that they felt it was because of             13· · · ·A.· ·Chief Garrison, in 2010, wanted me to reduce the
  14· race, religion or any type of discriminatory practices.                14· complaints.· He came from a department where they didn't
  15· · · · · · · · ·And then at the end of the investigation,               15· have that many complaints.· I'm thinking '09 there were,
  16· they will say, "Well, how come you didn't sustain on them              16· like, 485 complaints and then it dipped a little bit to,
  17· for discrimination," and part of that reason will be                   17· like, 420 or 30-something.
  18· because it wasn't stated clear in the report.                          18· · · · · · · · ·So one of his directives was reduce the
  19· · · · · · · · ·So we created the form to ask those                     19· number of complaints, get it to a manageable number where
  20· simple -- simple, direct questions:· Do you believe this               20· we can start addressing it before it even becomes --
  21· is based on retaliation?· Do you believe this was based on 21· address the behavior before it even becomes a complaint.
  22· discrimination?· And then they would check the boxes of                22· · · · · · · · ·MR. MONTEIRO:· And I thank you, ma'am.· No
  23· the reasons that -- based on what type of discrimination.              23· further questions.
  24· · · · · · · · ·So it cleared up the form.· I met with the              24
  25· Inspector General who began using a similar form.                      25


  888-893-3767
  www.lexitaslegal.com                                                                                                                                 YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 21 of 35
  30(b)(6)                                              Michelle· McLeod                                              Pagess 77..80
                                                           Page 77                                                             Page 79
  ·1· · · · · · · · · · ·FURTHER EXAMINATION                         ·1· · · I, FIRE MARSHAL MICHELLE McLEOD, have read the

                                                                     ·2· foregoing deposition and hereby affix my signature that
  ·2· BY MR. CAPODICE:
                                                                     ·3· same is true and correct, except as noted herein.
  ·3· · · ·Q.· ·The changes to the witness statements that we
                                                                     ·4
  ·4· talked about earlier, you made that in Staff Services.
                                                                     ·5· · · · · · · · · · · · ·___________________________________
  ·5· Correct?
                                                                     ·6· · · · · · · · · · · · ·FIRE MARSHAL MICHELLE McLEOD
  ·6· · · ·A.· ·Yes.
                                                                     ·7
  ·7· · · ·Q.· ·Not OIG?
                                                                     ·8· THE STATE OF _______________)
  ·8· · · ·A.· ·The Inspector General changed some of their
                                                                     ·9· COUNTY OF __________________)
  ·9· language to where we were consistent.
                                                                     10· · · Before me, _______________________, on this day
  10· · · ·Q.· ·Okay.
                                                                     11· personally appeared FIRE MARSHAL MICHELLE McLEOD, known to
  11· · · · · · · · ·MR. CAPODICE:· That's all I wanted to check
                                                                     12· me (or proved to me under oath or through
  12· on.· Thanks.
                                                                     13· _________________)(description of identity card or other
  13· · · · · · · · ·MS. SULLIVAN:· All right.· Read and sign.       14· document) to be the person whose name is subscribed to the
  14                                                                 15· foregoing instrument and acknowledged to me that they
  15· · · · · · · · ·(Deposition concluded at 04:46:34 p.m.)         16· executed the same for the purposes and consideration
  16                                                                 17· therein expressed.
  17                                                                 18· · · Given under my hand and seal of office on this
  18                                                                 19· _______ day of ____________________, 2019.
  19                                                                 20

  20                                                                 21· · · · · · · · · · · · ·___________________________________

  21                                                                 · · · · · · · · · · · · · ·NOTARY PUBLIC IN AND FOR

  22                                                                 22· · · · · · · · · · · · ·THE STATE OF ______________________

  23                                                                 23

  24                                                                 24· My Commission expires: ___________________________________

  25                                                                 25


                                                           Page 78                                                             Page 80
  ·1· · · · · · · · · · CHANGES AND SIGNATURE                        ·1· STATE OF TEXAS

  ·2· · · ·ORAL DEPOSITION OF FIRE MARSHAL MICHELLE McLEOD           ·2· COUNTY OF HARRIS

  ·3· · · · · · · · · · · ·AUGUST 15, 2019                           ·3· · · ·I, JAMES M.PLAIR, a Certified Shorthand Reporter in

  ·4· PAGE LINE· CHANGE· · · · · · · · · ·REASON                     ·4· and for the State of Texas, do hereby certify that,

  ·5· __________________________________________________________     ·5· pursuant to the notice issued and the agreement

  ·6· __________________________________________________________     ·6· hereinbefore set forth, there came before me on the ______

  ·7· __________________________________________________________     ·7· day of _____________________, A. D., 2019, at 2:33 p.m.,

  ·8· __________________________________________________________     ·8· at the offices of CITY OF HOUSTON LEGAL DEPARTMENT, 900

  ·9· __________________________________________________________     ·9· Bagby, Third Floor, Houston, Texas 77002, the following

  10· __________________________________________________________     10· named person, to-wit:· FIRE MARSHAL MICHELLE McLEOD, who

  11· __________________________________________________________     11· was by me duly cautioned and sworn to testify the truth,

  12· __________________________________________________________     12· the whole truth, and nothing but the truth of her

  13· __________________________________________________________     13· knowledge touching and concerning the matters in

  14· __________________________________________________________     14· controversy in this cause; and that she was thereupon

  15· __________________________________________________________     15· carefully examined upon her oath and her examination

  16· __________________________________________________________     16· reduced to typewriting under my supervision; that the

  17· __________________________________________________________     17· deposition is a true record of the testimony given by the

  18· __________________________________________________________     18· witness; that the witness has requested a review pursuant

  19· __________________________________________________________     19· to Rule 30(e)(2), same to be sworn to, and subscribed, by

  20· __________________________________________________________     20· said witness before any Notary Public, pursuant to the

  21· __________________________________________________________     21· agreement of the parties.

  22· __________________________________________________________     22· · · ·I further certify that I am neither attorney nor

  23· __________________________________________________________     23· counsel for, nor related to or employed by, any of the

  24· __________________________________________________________     24· parties to the action in which this deposition is taken;

  25· __________________________________________________________     25· and further that I am not a relative or employee of any



  888-893-3767
  www.lexitaslegal.com                                                                                                                   YVer1f
Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 22 of 35
  30(b)(6)                                              Michelle· McLeod   Pages 81
                                                         Page 81
  ·1· attorney or counsel employed by the parties hereto, or
  ·2· financially interested in the action.
  ·3· · · ·I further certify that the amount of time used by
  ·4· each counsel at the time of the deposition is as follows:
  ·5
  · · · · Mr. Jeremy P. Monteiro· · · · ·-(01:42:42)
  ·6· · · · · ·Attorney for PLAINTIFF UNITED STATES OF AMERICA
  · · · · Ms. Deidra N. Sullivan· · · · ·-(00:03:55)
  ·7· · · · · ·Attorney for DEFENDANT CITY OF HOUSTON
  · · · · Ms. Elizabeth F. Karpati· · · ·-(03:16:04)
  ·8· · · · · ·Attorney for PLAINTIFF UNITED STATES OF AMERICA
  · · · · Mr. Dwain Gregory Capodice II· -(00:22:48)
  ·9· · · · · ·Attorney for PLAINTIFFS-INTERVENORS JANE DRAYCOTT
  · · · · · · ·AND PAULA KEYES
  10
  11· · · GIVEN UNDER MY HAND AND SEAL OF OFFICE on this the
  12· 9th day of September, A.D., 2019.
  13
  14
  15
  16
  · · · · · · · · · · · ·____________________________________
  17· · · · · · · · · · ·JAMES M. PLAIR, CSR
  · · · · · · · · · · · ·Texas CSR 4409
  18· · · · · · · · · · ·Expiration:· 12-31-2019
  · · · · · · · · · · · ·Lexitas - Firm Registration No. 95
  19· · · · · · · · · · ·13101 Northwest Freeway, Suite 210
  · · · · · · · · · · · ·Houston, Texas 77040
  20· · · · · · · · · · ·281-469-5580
  21
  22
  23
  24
  25




  888-893-3767
  www.lexitaslegal.com                                                            YVer1f
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 23 of 35
30(b)(6)                                          Michelle· McLeod                                 s Index: (2)..96
                                       1st 62:2                              4(b) 27:6
                    (                                                        400 75:9
                                                          2                  408841 1:24
 (2) 44:13 46:1
 (3) 46:10                             2 4:10,11 20:17,20                    420 76:17

 (a) 22:11                             2000 60:12                            48-hour 31:14 49:14,19

 (b) 21:3 23:2 25:4                    2005 22:11 61:17,21 62:2,14 63:2,22   485 76:16

 (c) 21:12
                                        64:2 66:3                            4:18-CV-00644 1:4
                                       2008 20:12 66:2,3                     4:46 1:20
 (e) 21:17
                                       2009 5:11 6:5,17 7:1,6,12 22:24
 (f) 21:23                              45:12 62:25 63:7 64:2                                 5
                                       2010 16:4,5 18:12 19:4 20:14 45:2
                    0                   48:7 59:1 60:13 65:14 75:10 76:13    5 22:9 25:5,6 55:21 61:13

 03:41:11 48:24                        2011 23:20 24:5,10,19,23 27:13,16,    54 6:5,17 7:1,6,12
                                        19,24 32:9 47:4
 03:49:11 48:24
                                       2012 25:17 40:17 47:4                                  6
 04:18:34 66:19
                                       2013 14:12,16,19 15:9 16:5 25:18
 04:23:46 66:19                         26:10,11 44:23 45:2                  6.01 35:25 40:23,24 64:6
 04:46:34 77:15                        2017 17:11 18:3,6,12 59:1             6.02 36:1
 05 45:6 65:5                          2018 23:6 61:18                       60-something 38:1
 08 65:5                               2019 1:16,20                          66 3:6
 09 76:15                              202.514.1005 2:7
                                       20530-0001 2:6                                         7
                    1                  229 60:14                             70 17:22
 1-18 12:2                             2292 60:15                            72 3:7
 1-20 34:19,20 42:15,20                2300 2:11                             75 3:8
 1-39 12:2 34:21 35:17                 2318 26:20                            77 3:9
 1-50 12:1 34:20 35:17 42:15,20 46:4   24900 2:23                            77002 1:22 2:12 10:18
 1-8 34:20 42:15,20                    29 60:18                              77002-2527 2:17
 10 45:6                               2:33 1:20                             77386 2:23
 100 71:9                                                                    78 3:10
                                                          3
 11 48:8 61:21,22 62:1 64:1
 127 17:20                             3 33:22 64:5                                           8

 13 15:1 26:17,19                      30(b)(6) 20:19                        8 3:5
 149 75:11                             30-day 31:14 49:15                    80 3:11
 15 1:16,20                            30-something 76:17                    832.393.6259 2:18
 18 20:22                              300 2:23                              832.767.3207 2:24
 180 54:1,4,6,9,16 61:11
 180-day 54:22                                            4                                   9
 1801 10:15                            4 20:23 49:2                          900 1:21
 1994 41:14                            4(a) 4:10                             96 51:12



888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 24 of 35
30(b)(6)                                         Michelle· McLeod                      s Index: above-styled..bottom
                                        allowing 70:2                         attention 22:9 64:5
                    A                   alternative 36:25                     attorney 5:14 8:10 10:2 35:13 56:13

 above-styled 1:19                      AMERICA 1:3 2:2                       ATTORNEY'S 2:10

 absences 36:14                         and/or 57:20                          attorney-client 4:17

 access 69:3                            Andrews 12:18 14:1 22:1,5,14 42:9     attorneys 35:12 39:25 56:10,15,16,
                                         43:16 50:18                           23 57:13 66:14
 accommodate 9:21
                                        annual 41:25                          August 1:16,19 19:4 62:2
 accountability 38:11
                                        answering 66:13                       authority 19:3
 accountable 28:8
                                        antidiscrimination 39:3               automatically 49:10
 accreditation 18:17,19 45:7
                                        anymore 12:17 66:10                   Avenue 2:5
 accusations 69:18
                                        apparatus 73:12                       aware 22:19 24:9 27:15 37:17 45:1
 accused 67:2 69:6,17 70:2,3,24                                                46:14 52:22,24 53:14 63:3 64:1,17
  71:3,4 72:8,14
                                        APPEARANCES 2:1
                                                                              Awareness 52:8,12
 accuses 70:19                          appeared 54:4
                                                                              AWOLS 19:19 47:25
 action 1:3 6:16,25 50:12 54:25 55:8,   appears 20:1 56:6 64:11
  14 60:4 73:16                         applied 30:17
                                                                                                B
 actual 27:1 63:14 69:18                applies 30:15,16
 added 14:23,25 15:25 16:2 35:14        appointed 24:13 32:19 42:7 43:8,      back 9:6 10:13 20:5 32:15,18 35:14,
                                         24                                    17 41:17 51:22 59:12,19 60:14 64:19
 adding 33:7 46:4                                                              67:19 68:1 72:8
 address 10:14 15:13 32:12,24 52:1      approximately 8:20 11:9 20:14
                                         24:5                                 back-to-back 14:2
  54:10 76:21
                                        area 14:3 19:7 35:2 36:16             bad 31:4
 addressed 12:21 28:11 38:6 52:20
  55:6 65:15                            arson 17:16,22 20:9,11 30:15 47:13    Bagby 1:21 2:16
                                         58:6 73:3
 addressing 76:20                                                             based 5:12,14,17 12:20 29:5 35:16
 administered 47:3                      arsonist 30:1 67:17                    39:9 67:24 73:20 74:21,23

                                        assert 5:4 6:12                       basically 12:7
 administrative 33:1 36:10,15
  40:4,15,24 52:10 53:8,11,12 65:19     assess 4:12 5:8 24:11                 Bates 26:20 60:15
  73:6,7
                                        assessment 6:3,15,24 7:4,9 11:12      began 14:13 15:9 16:1 26:9 27:23
 afraid 71:3 73:4,7                      21:5,13,19,25 23:23 24:15,18,22       74:25
                                         26:24 27:2,8,10,16 28:1 32:8,13,25
 afternoon 4:1,3                                                              begin 4:9 46:8
                                         74:8
 agency 42:12                                                                 behalf 10:22 33:10 34:4
                                        assign 52:21
 agreed 10:25 22:17                                                           behave 38:13
                                        assigned 17:24 55:22 74:2
 ahead 11:16 30:25 31:19 45:18                                                behavior 31:4 35:7 37:21 38:16
  55:10 67:6 70:12 71:4,6 72:1,15
                                        Assignment 55:20                       50:25 65:4,25 66:4,5 76:21
 Ahmad 2:21,22                          Assistance 51:2 55:18                 Behavior/discipline 37:25
 Alfredo 16:24                          assistant 18:9,10,14 20:7,13 33:1,    belief 66:1
                                         16,20,21 36:16 42:7 58:25 60:12
 allegation 51:15                                                             binder 48:10
                                        assume 7:23 24:14 45:14
 allegations 12:20 19:9 46:17 59:21                                           bit 65:20 76:16
  65:12 69:8 72:5
                                        assuming 59:11
                                                                              blend 43:14
 allege 64:13                           assumption 45:19
                                                                              board 30:17,18
 alleged 52:23                          attached 1:23
                                                                              book 38:10,16,22
 alleging 75:17                         attempt 7:10
                                                                              bottom 60:16,18
 allowed 55:7,13                        attended 47:7 48:18,19



888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 25 of 35
30(b)(6)                                        Michelle· McLeod                       s Index: boxes..consolidated
 boxes 74:22                           chief 4:1 7:23 8:9 17:21,25 18:9,10,    complainant's 31:8 69:23,24
                                        14 20:7,9,10,13 22:24 23:8,21 24:2
 break 9:19,20,25 39:14 48:23 66:16     27:12,22 28:2 29:5,9 33:2,19,20,21
                                                                               complained 7:11
 bring 59:13,20                         34:22 36:16,20,21,23 42:8,16,17,18     complaint 12:3,4,10 15:5,8,10,14,
                                        47:2,8 48:6,10 52:22 53:22 54:6         22 16:6 18:15 19:24 22:10,12,25 23:6
 bringing 13:4                          58:23,25 59:1,4,13,19,20 60:4,10,12     25:7,9 26:1,4,5,6,13,14 30:13 31:2,7,
 brought 13:2 39:12                     63:13 75:13 76:13                       11 36:14 38:4 48:4 49:16 51:5,17,18,
                                                                                21 52:18 54:2 60:24 61:13,21 63:7
 Bryan 36:23 37:4                      Chiefs 11:23 19:21 33:16 48:1,4,5,
                                                                                64:6 65:3,9 66:7 67:24 68:5,25 69:2,
                                        9,12
 bulletin 62:8                                                                  19 72:13 73:8,19 74:4 76:21
                                       City 1:6,11,14,18,21 2:14,16 4:14,15,
 business 10:14                         22 5:3,8,14 6:23 10:21,22 21:14,25
                                                                               complaint's 50:19
                                        22:13,17 24:21 27:9 32:7 34:5,14,17    complaints 7:5 15:7 18:25 19:2,9,
                    C                   35:14 37:13 39:23 46:14,24 50:14        10,12,16 28:20 30:19 46:12 47:21
                                        58:22 62:5                              48:3 50:10 51:21 52:7,14 53:2,4,17,
                                                                                24 55:21,22 56:6 57:13 58:1 59:16,17
 cadets 41:12                          City's 6:4,16,24 10:2,25 11:3 20:18,
                                                                                60:21 64:12,13,21,24 65:6 66:1,6
                                        24 21:8,25 23:4 24:17 31:16 34:2
 call 13:24                             37:24 39:22 40:1 44:16 55:23
                                                                                67:21 68:2,13,15 74:10 75:3,6,9,16,
                                                                                19,25 76:1,3,6,14,15,16,19
 called 19:7 38:10 41:17 53:21         CIV 1:14,18
                                                                               complete 68:8
 calls 30:24                           Civil 1:3,22 2:5 56:10,13
                                                                               completed 22:23 27:17 54:5,18
 Capodice 2:22 3:6,9 66:16,22 67:6,    claim 6:9
  9 71:15 72:3,21 77:2,11                                                      completing 54:7,21
                                       clarification 7:18 59:25 75:24
 Captain 28:14,15 31:3,5 46:8 51:16,                                           computerized 1:21
  18,19 62:19,20 68:7,9 73:10          clarify 59:24
                                                                               computers 49:10
 Captain's 68:11                       clarifying 35:18
                                                                               concentrated 75:14
 Captains 11:23 43:25 44:6,7           class 14:2,4,15 26:4 40:11 48:7,11
                                        51:25 73:13
                                                                               concern 72:17
 care 4:7                                                                      concerned 71:7 72:13
                                       classes 12:18 14:7 43:20
 case 16:21 28:17 35:5 59:2,20 74:3                                            concerns 31:23 32:24 69:4 71:19
                                       clean 9:10 31:1
 cases 54:15 59:22                                                              72:7
                                       clear 35:14 36:4 38:7 49:22 54:11
 catch 56:11                            74:18
                                                                               concise 38:7
 categories 40:6                                                               concluded 77:15
                                       cleared 74:24
 causing 67:21                         clearer 65:21                           conduct 41:8,10 42:12 56:10 58:17
                                                                                59:8
 caveat 9:23                           closed 53:25 54:2,16,20
                                                                               conducted 22:25 43:6 62:25
 CE 40:11 47:14,17,18                  closing 54:13 61:11
                                                                               confer 7:20
 Certificate 3:11                      code 10:17 30:13 40:4,15,21,24
                                        52:10 53:7,11,12 54:1 55:2 65:19
                                                                               confidential 29:11 71:11
 certified 1:20 58:6
                                                                               confidentiality 28:11 29:7 49:3
 chance 64:7 72:19                     combined 14:3,8,12 42:16
                                                                                50:7 68:20,22 71:12,23 72:18
 change 12:19 31:16,17 32:1,2,4        command 23:21 24:13 27:24 28:4
                                                                               conflict 18:16 50:18 52:2
  49:20 54:12 66:25 67:3,11,14 72:3     32:9,10 33:12,14,20 42:17
  76:6                                 commanders 48:8                         conflicted 38:3,4
 changed 12:16,22 31:22,23 40:5                                                confusing 35:6 37:10
                                       Commission 47:15 58:8
  52:18 57:5 77:8
                                       committee 35:3,10 36:18 39:25           consequence 40:3
 characterization 55:10                 48:7                                   consequences 35:8 41:2 59:21
 charge 69:24                          communications 5:14                     consistent 28:9 29:7,10 35:13
 charged 46:11                         compare 59:14                            59:15 77:9

 charges 46:12                                                                 consolidate 34:11,18 35:4 38:6
                                       complainant 49:17 53:20
 check 74:22 77:11                                                             consolidated 34:20


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 26 of 35
30(b)(6)                                         Michelle· McLeod                     s Index: consolidating..Douglas
 consolidating 37:8,15                  decide 5:8                            dipped 76:16
 consolidation 35:5                     decision 4:11                         direct 20:22 45:20 64:5 74:20
 constitutes 65:2                       decision-maker 60:6                   directed 23:22 28:5,9 32:10 34:23
 contact 12:5,6 49:17                   decline 37:13                         Directing 22:9
 contained 38:16 40:18 53:7,8           dedicated 58:23                       direction 63:13
 continu- 58:5                          defend 69:13                          directive 27:12 29:5,6,9
 continue 47:14 54:24                   Defendant 1:6,11 2:14                 directives 76:18
 continued 27:25 58:7                   Defendant's 4:11 21:4,12,17,23        directly 19:5 39:4 42:3 46:3 56:2
                                         23:5 27:6
 conversation 16:23 17:3                                                      disciplinary 60:3
                                        definition 65:25
 conversations 4:25 16:17                                                     discipline 54:10 59:15,22 60:3
                                        Deidra 2:15 35:12 46:19,22 48:19
 copies 13:2 71:16                                                            discovery 13:6
                                        Deidra.sullivan@houstontx.
 copy 12:11 16:16 30:13 31:11 39:12                                           discriminate 36:5 39:8
  68:25 76:10                           gov 2:18
                                                                              discrimination 4:14 5:11 19:17,24
 correct 5:18 19:1 20:15 22:2 24:20     delivered 48:8                         20:2 35:15,16,19,20 39:18 40:22
  27:14 29:16 31:9,17,24 32:3 33:18     department 1:21 2:4,10,16 8:10         41:16 47:11 56:7 57:12 64:13 65:12
  35:20 39:10 40:23 42:23 43:3 44:2,6    12:5 14:10 16:14,18 17:8,13 18:2,5    73:20 74:17,22,23 75:17
  45:22 47:19 54:23 60:5 62:2,3 67:11    39:1,16 76:1,14
  71:24 77:5
                                                                              discriminatory 74:14
                                        Department's 41:25                    discuss 49:16 50:22,23 65:6
 corrective 6:24 55:8,14
                                        department-wide 44:1,3 63:16          discusses 55:22 60:23
 counseling 40:9 55:18
                                        departments 33:17                     displayed 31:5
 couple 11:17 33:13,24 47:6
                                        Depending 73:18                       dispute 36:25
 court 1:1 9:5,8
                                        deposed 8:19 22:5                     disseminated 71:17,20
 created 33:4 38:9 48:7 74:19
                                        deposition 1:14,18 4:11 8:11,13,22    dissemination 22:10
 creating 28:20                          11:1,5,8,11 13:16 16:15,21 17:2
                                         20:19 26:18 27:4 44:20 61:22 77:15   dissolved 19:5
 criminal 19:8,9 29:25 30:16 64:13
  67:16                                 depositions 16:21                     distributed 19:20
 crossover 14:4                         deputy 17:21 48:4 52:21               District 1:1 11:23 19:21 42:17 48:1,
                                                                               5,9,12 52:22
 current 12:14,20 17:7 31:6 54:24       describe 27:25 37:24 44:16 52:6
  56:20                                  55:23 64:11                          DIVISION 1:2 2:5
 Curtis 50:5                            describes 64:16                       divisions 33:17,19
 cut 9:17 25:20 30:12 72:19             describing 41:23,24                   document 11:19 15:8 20:23 26:21
                                                                               27:2,3 28:2 32:11 38:18 61:24 62:21
 cycle 45:8                             designated 10:21 12:4 21:9,14,21       64:9
                                         22:13 34:1
                                                                              documentation 47:10
                   D                    designations 20:18
                                                                              documented 29:17 32:21 76:4,5,8
                                        detail 29:3
 D(2) 46:1                                                                    documenting 32:16
                                        detailed 71:10
 D.C. 2:6                                                                     documents 11:17 13:15 16:10
                                        details 71:10                          45:8
 database 76:11
                                        determination 58:25                   door 49:10
 date 66:4
                                        determine 14:9 20:4 57:20 58:13       double-check 52:9
 day 41:17
                                        determining 66:7                      double-sided 20:23
 days 40:8 54:1,4,16 61:11
                                        difference 70:11                      doubt 61:1
 December 16:4 18:12 45:12 48:7
  60:13                                 difficult 31:1                        Douglas 36:21


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 27 of 35
30(b)(6)                                         Michelle· McLeod                           s Index: Draycott..Floor
 Draycott 1:8 2:20 7:11 66:14          ending 28:25                        facts 72:15
 Draycott's 7:5                        Enforcement 47:15 58:8              fair 8:3 28:9 29:7,10 34:15 45:14
                                                                            64:15
 drive 73:12                           engineer 51:15
                                                                           fairly 39:6
 drop 75:11                            ensure 9:9 29:10 39:17 49:3 50:7
                                        59:15                              falls 36:13
 dropped 75:11
                                       ensuring 62:20                      familiar 28:19 29:21,23 61:23 64:4
 ducks 69:6 70:3,8
                                       entire 59:2                         Fax 2:7,18
 due 27:17
                                       entitled 31:11                      fear 67:17
 duly 1:19 8:5
                                       EO 51:19                            feared 71:22
 duties 17:12 18:13
                                       equally 39:6                        FED 1:14,18
 Dwain 2:22
                                       essence 31:3                        Federal 1:22
                  E                    establish 28:6                      feel 30:21
                                       evaluate 23:25                      fell 14:3 35:2
 earlier 21:1 25:21 26:9 29:20 44:20
  47:25 57:25 58:10 60:22 61:16 72:1
                                       events 6:4,17,25 7:6,11             felon 73:4
  77:4                                 Eventually 52:1                     felt 12:20 35:11 53:25 72:2 74:12,13
 early 45:6                            evidence 45:18 53:5 61:2 70:9       ferret 4:20
 easily 75:3                           evolved 15:13                       Field 19:20
 EEO 45:15 57:18,23                    exact 71:14                         figure 13:21
 EEOC 12:5 43:13                       Examination 3:5,6,7,8,9 8:7 66:21   file 12:4 26:5 28:17 52:17 67:24 73:8
                                        72:23 75:22 77:1
 effect 62:1,4,23 63:2 65:2                                                filed 51:20 52:15 75:25
 effectiveness 4:12 5:9                examined 8:5 54:19
                                                                           files 49:13
 efforts 14:3,8,12 21:13,18,23 24:9,   exceeded 54:1,4,16
                                                                           filing 51:18 69:18
  17 27:15,23 28:3 29:1 32:21 34:2     exceeding 61:11
  37:24 44:16 45:25 46:14 50:7 53:14                                       final 59:10 60:6
  55:23 62:22 63:21 64:1 65:8 75:14    Excel 11:13
                                                                           find 34:10 40:21 53:4 54:8 61:2
 elephant 50:23                        excuse 13:13 25:5
                                                                           findings 24:12 32:12 54:19 58:24
 eliminate 35:4                        Executive 12:1 33:19 34:19 42:21     59:2
                                        43:1,4
 Elizabeth 2:10                                                            finds 73:4,10
                                       Exhibit 4:10,11 20:17,20 26:17,19
 Elizabeth.karpati@usdoj.gov                                               finish 15:15 30:5
                                        61:20,21,22 62:1 64:1
  2:13                                                                     finished 9:12
                                       EXHIBITS 3:15
 Email 2:7,8,13,18,24                                                      fire 1:15,18 3:4 8:4 14:9 16:13,18
                                       existed 57:8
 emails 13:17 16:9                                                          17:8,9,10,13,15 18:2,5 24:2 33:19,20,
                                       exists 52:25                         21 39:1,16 41:25 59:4,12 62:18 68:6
 emotional 51:1                                                             69:1 76:1
                                       exonerated 54:3,14
 employee 51:2 55:18 56:24,25                                              firefighter 31:3 38:12,19 51:20
  57:3,7                               expect 9:19 38:13                    68:10 73:11
 employees 41:9 66:6 76:2              expectations 28:6,7 38:9,13         firefighters 68:6
 employment 2:5 23:13,19               experience 73:2                     firm 45:11
 encompassed 47:16,18                  explain 70:10                       first-time 19:19
 encourages 72:4                       extent 4:16                         five-minute 48:23
 end 14:12 23:20 24:5,9,18,23 27:23                                        Flanagan 75:13
  32:9 74:15 75:9,10                                       F
                                                                           Floor 1:22 2:16 10:15
 ended 29:12 36:24 37:4
                                       face 44:4


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 28 of 35
30(b)(6)                                          Michelle· McLeod                          s Index: flowchart..INDEX
 flowchart 12:10                         grievances 15:7 18:15                 Horton 11:12 20:25 21:6,7 22:20
                                                                                23:17,19,22 24:7,12 26:24 29:1,3,18
 focus 34:10                             ground 8:21                            32:8 34:12 37:14 41:11 43:10 45:12
 follow 37:14 48:12 73:22                group 20:5                             53:18 60:23 62:24 63:6,10,22 74:8
                                                                                75:5,12
 follow-up 25:11 28:24 38:15 47:8        guard 73:14
  48:20 53:21 58:2                                                             HOU 60:18
                                         guess 28:12 61:6 66:9 68:13 72:11
 form 74:19,24,25                                                              HOU2257 26:20
                                         guessing 25:16
 formalize 52:15                                                               hour 14:1,5
                                         guideline 12:3,21 25:10 35:2 36:14,
 formalized 52:15                         17,25 37:1 38:4,6 62:8,10,11,12      hours 11:9 47:14
 formed 35:3                             guidelines 34:24 36:6,7,8,10          housekeeping 4:8
 forms 74:7                                                                    Houston 1:2,6,11,14,18,21,22 2:12,
 forward 32:19 56:8                                        H                    14,16,17 10:15 38:12
                                                                               HPD 57:3
 forwarded 64:14,24 73:21                hand 13:2
                                                                               HR 11:22 12:19 14:1 41:12,16 43:14
 forwarding 56:22                        handful 4:21                           44:4 45:3
 found 30:10                             handle 15:7 73:17                     hypothetical 70:18 71:6
 frame 44:21                             handled 22:5 27:10 65:7
 front 8:2                               handling 75:7                                           I
 fully 10:10                             hands-on 44:14 45:13                  identification 26:19
 funneled 33:1 48:3                      happen 53:5                           identified 13:12,13 21:24 22:1
                                         happened 69:7 70:20 72:16              50:12
                     G
                                         happening 26:6                        identify 11:19 34:3 75:2
 gained 23:12                            harassment 4:13 5:10 19:17 20:2       II 2:22
                                          35:15 39:19 41:16,19 56:7 65:12
 Garrison 23:21 24:2 27:12 28:2                                                impacting 72:8
                                          73:20
  33:2 34:22 59:13,19,20 60:4 76:13
                                                                               implement 21:24 29:1 34:2 39:23
                                         hard 71:16
 Garrison's 29:5,9                                                              44:17 45:13 46:15 50:14 55:24 67:14
                                         harm 73:5                             implementation 23:6
 gave 12:11 72:14 76:9
                                         head 13:18                            implemented 37:9 44:22 54:12
 geared 14:20 38:24 45:6
                                         hear 9:4                               58:15 67:3,10
 gender 39:9
                                         Hector 2:4                            implementing 75:4,13
 general 12:2,6 19:5,13,18 20:3
  34:21 41:8,9 47:7 48:21 50:4,5 56:1,   Hector.ruiz@usdoj.gov 2:8             improper 30:22 53:25 71:5
  9,14 57:9,14 58:2 59:10,19,24 64:14,
                                         hereto 1:23                           improve 34:11,17 37:25 41:6
  25 73:22 74:25 76:3 77:8
                                         HFD 20:8 22:10 25:7 35:25 37:9,25     improving 37:8,15
 General's 59:7
                                          40:2 46:12 55:25 57:4 61:13
                                                                               inappropriate 30:22
 generally 40:7
                                         HFD's 4:12 5:9 21:18 22:12 23:6       incident 70:22
 get all 70:3                             34:14
                                                                               include 75:16
 give 9:23 10:14 17:2 30:1 40:7 51:9     high 60:24 61:6
  54:9 61:21 67:16 68:8                                                        included 76:3
                                         higher 73:13
 good 4:1,3,6 35:11                                                            includes 17:20
                                         highest 62:18
 Government 30:13 54:1 55:2                                                    including 75:20
                                         hired 42:10
 graph 76:9,10,12                                                              inconsistencies 35:1,5
                                         history 14:17
 great 29:3 39:13                                                              increased 14:4
                                         hit 54:22
 Gregory 2:22                                                                  INDEX 3:1
                                         hold 18:1,4,5 20:8 28:8


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 29 of 35
30(b)(6)                                          Michelle· McLeod                        s Index: information..main
 information 5:12 6:6 23:3 29:11         involvement 15:21 23:18 25:6,25     language 49:22,23 50:6 65:20 77:9
  33:7,9 38:2,8 61:16 69:3,9 71:13        26:3,13 42:5 59:16,18
                                                                             large 17:19
 initial 22:23 65:18                     involving 19:8,16
                                                                             late 26:11
 initially 62:4 63:2                     issue 51:1,10,13 52:1,19,20 54:10
                                                                             law 31:17 32:2,5 45:11 47:15 58:8
                                          68:23
 initiative 46:18 53:8
                                                                             layer 59:9
                                         issued 38:19 40:16
 initiatives 52:5
                                         issues 45:15 50:20                  layers 59:9
 inspections 17:16
                                                                             leadership 43:5,12,19,22 44:9
                                         items 25:1 31:15
 inspector 12:2,6 17:22 19:5,13,18
                                                                             learned 73:16
  20:3 34:21 47:7 48:20 50:4,5 56:1,9,
  14 57:9,14 58:2 59:7,9,19,24 64:14,                     J                  leaves 36:14
  24 73:22 74:25 76:3 77:8
                                                                             left 49:11,12 72:25
 inspectors 17:20,21                     JAMES 1:20
                                                                             Legal 1:21 2:16 46:24
 instance 1:19 69:16                     JANE 1:8 2:20
                                                                             Legalwatch 25:1 42:4,6,11 43:25
 instances 51:9 73:23                    January 48:7                         44:5
 instituted 14:10 42:1 60:9 66:2         Jeremy 2:3 8:9                      letter 49:15 53:19
 instructs 10:2                          Jeremy.monteiro@usdoj.gov           letters 31:14
                                          2:7
 intake 74:6                                                                 level 42:15 46:8 55:5 65:7
                                         Job 1:24
 integrity 68:18 69:4                                                        limited 34:6 36:21
                                         John 36:21
 intention 66:8                                                              lined 40:10
                                         Juan 43:16
 intentions 40:2                                                             lines 51:11
                                         July 17:11 18:3,6,12 19:4
 interrupt 59:5                                                              listed 22:20 25:1 35:8 40:4 63:10
                                         Junior 44:5 46:8
 interview 70:14                                                             lists 40:25
                                         Justice 2:4,10 8:10
 interviewing 70:13                                                          litigation 2:5 10:23
 investigate 18:25 19:15 20:4 54:2                                           location 68:6
                                                          K
  56:15 57:12
                                                                             locking 49:12
 investigating 30:19 46:16 47:20         Karpati 2:10
  54:20 58:1
                                                                             logged 49:10
                                         Kelly 43:15                         long 9:20 11:7 17:10 20:10 25:5 35:6
 investigation 28:16 29:15,25
                                         Kelvin 36:20                         41:13
  30:10,11 46:11 54:8,18,21,25 56:10
  58:18,21 59:8 68:19 70:2,6 71:4,8,12
                                         Key 33:23                           looked 13:17 32:18
  74:15
                                         Keyes 1:8 2:20 7:11                 lost 71:17,20
 investigations 17:16 18:15 29:10
  54:5 67:16 69:5                        Keyes' 66:14                        lot 13:7 38:2 49:9
 investigative 57:19,24 58:3,19          kind 4:19 13:18 19:2 20:24 27:24    Louisiana 2:11
                                          43:14                              low-level 19:11 52:19
 investigator 20:9,10 28:18 29:22
  58:17,19,23,24 74:2,3                  knew 16:23 44:23 57:8 68:8          lower-level 19:18
 Investigator's 58:20                    Knowing 43:13
 investigators 17:23 18:22,25 19:6,      knowledge 23:12 34:6,7 45:20                            M
  14,21 28:13 30:20 47:1,2,13 48:16
  56:3,16,25 57:12,17,22,23 58:4,6
                                                          L                  machine 1:21
  59:7 61:2
                                                                             mad 28:21 52:17
 investigatory 19:3                      labor 35:11,12 39:25 46:19          made 34:13 49:9,12,21 51:11 53:18
 involve 55:17                           lack 71:23                           63:21 66:25 77:4
 involved 24:5 42:9 43:15 44:24          ladder 36:9                         main 72:17
  51:24 58:20 65:17 69:2 76:1



888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 30 of 35
30(b)(6)                                          Michelle· McLeod                              s Index: maintain..OIG
 maintain 4:23 71:11                     met 35:11 50:1,4 74:24                  non-disciplinary 55:8,13
 maintaining 72:17                       MICHELLE 1:15,18 3:4 8:4                non-formalized 53:2
 major 53:15                             mind 52:19                              non-peace 53:24
 make 9:10,11 28:9 35:13 38:7 39:25      minimize 50:13                          non-serious 65:6
  40:10 41:24 50:5 51:6 52:22,24
                                         minute 10:13 37:20 64:19                non-sus- 52:13
  58:21,24 60:2 65:21 70:17 74:6 75:14
 makes 56:24                             Mischaracterizes 45:17 67:4             non-sustained 50:10 51:4 52:6,14
                                          71:25                                   53:17 60:21
 making 13:1 45:12
                                         misconduct 50:11                        nonetheless 50:12
 man- 13:13
                                         modification 49:20 65:17,18             not-sustained 53:3
 manageable 76:19
                                         modifications 40:18                     Notary 52:16
 management 44:14 45:13
                                         modified 35:22,23 36:2 41:9,10          nother 73:3
 management's 23:23                       49:23 61:4,5,8,10 65:10,13,14,20,23
                                                                                 notice 20:19 31:14 49:15,19 72:15
 manager 57:19 58:12                     modify 21:18
                                                                                 notices 49:14
 manner 28:10 73:4                       moment 50:8
                                                                                 NPO 26:4
 manual 11:21,25 12:8,9,13 13:13         monitor 28:7
                                                                                 Nuh-hm 44:12
  16:16 35:7 37:22,25 38:11,17 39:16
                                         Monteiro 2:3 3:5,8 4:1,4,6,19 5:1,3,
  40:14 51:7 65:4,25 66:4,5
                                          7,16,21,23,25 6:3,9,12,15,23 7:4,9,
                                                                                 number 75:6,19 76:6,19
 mark 54:22                               15,17,20,23 8:3,8,9 13:3,5,11,12       numbered 1:19
                                          15:17,20 30:7 31:6,21 37:11,13 45:21
 marked 20:16 26:18 61:22                 46:22 47:3 48:14,22 49:1 55:11,12
                                                                                 numbers 12:5 26:20 60:15,16
 Marshal 1:15,18 3:4 8:4 17:9,10,15       64:11 66:12 75:23 76:22
  18:2
                                         month 41:21                                                 O
 Martinez 16:24,25 17:25 23:8 53:22      motivated 29:6
  54:6 59:1 60:10                                                                O'GILVEY 33:1
                                         move 41:5 50:9 55:20
 material 46:5                                                                   oath 10:6
                                         moved 19:5,14 34:22 52:1 56:1,3
 materials 48:10                                                                 objection 4:20,23 5:23 6:2 30:24
                                          57:9
                                                                                  31:18 37:10 45:17 55:9 67:4 71:5,25
 matter 4:8 56:15 61:3                   moving 32:19
                                                                                 occurred 6:5,17,25 7:6 13:19,20
 matters 57:18,23                        multiple 66:24
                                                                                 occurrences 50:13
 Mayor 19:14 34:19 55:25 57:10
  59:11                                                                          occurs 50:11
                                                          N
 Mayor's 12:1 19:6 34:22                                                         offenders 19:19
 Mcleod 1:15,18 3:4 4:2 7:23 8:4         N.W. 2:5                                offer 22:1
  66:23
                                         NAHMAD@CLINE-AHMAD.                     offered 3:17
 means 10:7                              COM 2:24                                offering 4:15 15:10
 media 12:3                              Nasim 2:21                              office 2:11 12:2,6,17 13:24 17:24
 mediation 18:16 37:1                    nature 4:20 14:8 17:3 19:20 36:9,15      19:4,6,13 28:13 34:21,22 50:4 56:1,4,
                                          38:9 46:5 48:1 55:19                    9,14 57:8,9,13,14 64:14,24 73:21
 meet 36:23 50:22 59:23                                                           76:2
 meeting 23:21 24:23 27:24 32:9          needed 12:20 52:20 59:15,25
                                                                                 officer 13:22 14:10,18,21 15:12,23
 member 32:10 50:17 63:14                needing 17:1                             40:13 44:18,21 45:6,15,25 46:7 62:9,
                                         negative 28:22                           16,17,19 68:5
 members 51:24 62:10,20
                                         newly-promoted 11:22,24 13:14,          officers 11:22 13:14,25 28:12 47:13
 membership 28:7                                                                  51:8 53:24 58:17
                                          22,25 14:10,18 15:12,23 40:13 44:18,
 mentioned 21:1 29:20 30:15 35:18         21 45:5,15,25 46:7 51:8                OIG 48:16 55:21,22 56:3,18 57:1
  36:6 47:25 57:25
                                         non-criminal 19:11 30:11,16              59:6,16,18 66:8 67:1,8 77:7




888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 31 of 35
30(b)(6)                                         Michelle· McLeod                            s Index: ongoing..prior
 ongoing 50:20                          PAULA 1:8 2:20                         25 23:7 25:7,9 26:1,5,14 27:9,11
                                                                               29:19 35:14 36:11 38:3 39:3 52:4,8,
 online 40:11 48:11                     peace 28:12 47:13 58:16                12,24,25 53:6,16 61:13,17,18,21
 open 49:11 72:2,4 73:19                peacefully 50:24 52:3                  62:4,6,7,8,23 63:2,21 64:6,23 65:2,22
 operational 36:8                       penalties 39:19                       poorly 74:11
 operator 51:15                         penalty 40:22                         portion 12:22 22:23 36:15
 opinion 30:25                          pending 9:24                          position 17:7 18:1,4,5 20:8 72:12,
                                                                               16
 opposed 31:17 39:8                     Pennsylvania 2:5
                                                                              positions 44:15
 order 9:9 12:1 34:19                   people 28:8,21 36:19 39:4,5,6 42:25
                                         49:11 69:2 71:21                     possibly 50:25
 ordered 49:16
                                        percent 71:9                          potential 73:12
 orders 42:22 43:1,4 57:20 58:13
                                        performance 28:8                      potentially 6:7
 ordinance 58:22
                                        period 18:10,21 25:24 45:4 63:25      Powerpoint 12:12
 orientation 35:16,20                    66:9
                                                                              prac- 53:22
 original 66:3                          periodically 41:15                    Practical 46:10
 originally 36:24                       permit 5:4,16                         practice 28:15 29:7,12,21,23 30:12,
 originated 76:2                        perpetrator 50:11                      21 31:6,16,22,23,24 32:1 56:20 62:14
 oversee 17:16 18:15                                                          practices 4:12 5:9 21:4 27:7 58:19
                                        person 7:24 32:11 44:4 52:22 67:19
 oversees 17:25                          69:5,18,24 70:19,24 73:5              74:14 75:14

                                        person's 37:3                         preparation 13:16 16:11,14 27:4
                  P                     personal 23:12 26:3 44:14 45:13       prepare 11:11 16:14,21
                                        personnel 57:4                        prepared 7:24 27:21,22 34:4,7
 P.30(b)(6) 1:14,18
                                                                               76:12
 P.L.L.C. 2:22                          pertain 4:8
                                                                              preparing 11:4,7
 p.m. 1:20 48:24,25 66:19,20 77:15      pertaining 34:13 39:18
                                                                              prerequisite 44:15
 package 68:25                          pervasive 51:5,10
                                                                              present 4:22,24 6:8,18,21 7:2,7,13
 packet 48:11                           piece 14:25 16:2 45:3 53:13 66:10      16:5 22:18
                                         68:20,22
 Padilla 43:16                                                                presentation 14:23 51:11
                                        Pitkin 2:23
 pages 33:24 38:1                                                             presented 11:21 12:12,15 16:6
                                        place 25:2 26:7 27:10,12 39:19         23:24 40:11 41:12 43:15,18,21 51:7
 paperwork 14:21
                                        places 36:3 49:15                      59:11,12
 paragraph 64:7                                                               presenting 12:18
                                        Plaintiff 1:4,19 2:2
 Parker 34:19 55:25                                                           presents 59:4
                                        Plaintiff-intervenors 1:9
 part 6:4,16,24 11:3 14:6 15:22 16:11                                         pretty 28:17
  18:18 33:20 38:8 44:10 49:7 61:10
                                        PLAINTIFFS-INTERVENORS
                                         2:20
  65:10 74:17                                                                 prevent 7:10 26:6
 participate 40:12                      PLAIR 1:20                            prevents 10:9
 participated 25:3                      plan 18:16                            previous 28:15 51:18
 participation 26:8 36:21               planned 32:24                         previously 22:13 26:18
 parts 35:6                             plans 32:20                           primarily 45:8 53:1,3
 Pass 72:21 75:21                       point 32:18                           primary 68:17
 passed 48:4                            policies 4:12 5:9 21:4,18 27:7        prior 13:6 14:11,15,18,22 15:20
                                         34:11,14,18,23 37:8,16 38:22 57:20
                                                                               18:2,6 20:7 24:9 27:16 28:11,13 43:7
 past 54:6,9                             58:13
                                                                               45:15 53:17 54:15 69:7
 Pat 33:1                               policy 12:3 15:5,10,22 22:10,12,14,


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 32 of 35
30(b)(6)                                         Michelle· McLeod                        s Index: privilege..reporter's
 privilege 4:18 5:5,17 6:13                                                     referenced 24:16 33:12
 privileged 6:10                                          Q                     references 64:20
 problem 55:5                           question 5:4,17 6:8 7:3,8,14 9:4,5,     referencing 47:17 57:2
 procedural 31:14                        11,24,25 10:3 15:15 25:11 28:25 30:5   referral 55:17
                                         31:20 38:15,16 59:23 61:7 63:1 66:23
 procedure 1:22 40:4,16,24 52:5,11       69:20 72:10                            referring 13:21
  53:8,11,12 54:24 59:6 60:13 64:12
  65:20                                 questions 4:21 6:22 7:25 8:25           refers 66:6
                                         10:3,22 14:2 22:6,15 23:9 66:13,15     reflected 24:23
 procedures 15:4 21:4,19 27:7            72:22 74:20 76:23
  34:14 38:23                                                                   refocus 26:5
                                        quick 66:17,23
 proceed 8:23                                                                   regard 8:16 34:25 66:25 67:1,9
                                                                                 69:21 72:4
 process 16:6 28:25 60:8,11 69:3                          R
  74:4                                                                          regs 12:21 25:17 34:25 35:1,4,25
                                                                                 36:13 40:23 46:4 48:6 65:19
 processing 46:12                       race 39:9 74:14
                                                                                regulations 35:24 40:3
 produced 1:18 13:6                     race-related 51:16
                                                                                relate 20:24
 product 4:17 35:11                     raise 36:9
                                                                                related 4:13 5:10 11:18 25:7 28:25
 Professional 13:24 17:24               rank 17:22                               29:2 37:15 46:3 49:5 50:25 63:1
 proffer 4:21                           ranking 62:9,16,17,19                    73:24
 Program 51:2 52:8,12 55:18             ranks 68:7                              relates 15:5 22:11
 progressing 58:21                      re- 8:16 37:11 69:9                     relating 37:15
 project 37:5                           read 9:6 62:11 69:1 77:13               Relations 56:25 57:3,7
 promoted 20:13 28:4                    real 66:16                              relative 61:6
 promotion 44:15 46:4                   reason 10:9 54:16 68:4,17 74:17         release 24:22
 proper 30:9,25 67:15                   reasonable 61:1                         released 24:12,18 43:2 75:12
 properly 54:13                         reasons 67:2 68:16 74:23                religion 74:14
 prospectively 32:16                    recall 25:22 26:16                      reluctant 68:8
 provide 31:7 32:3 39:16 64:1 65:8      receive 19:23,25 40:8,9 41:14,15        rely 66:6
  71:2                                   44:6 56:5 57:18,23 71:16               remedial 6:16
 provided 13:14 28:22 43:22 45:8        received 44:9 48:13 63:18               remember 25:16 43:7,20,23,24
  46:19,21 47:8,21 48:15 62:5,23
                                        receiving 24:14 65:16                    44:10,11 47:11,12 48:18 51:16 66:3
  63:12,15 64:18 67:1 69:17
                                        recess 48:24 66:19                      remembering 61:15
 providing 33:9 69:7 70:1 71:3
  72:13                                 recommend- 60:2                         remind 12:25 38:21
 provisions 1:22                        recommendation 37:20 39:15              remotely 20:1
 psychologist 14:24                      41:5,7 44:17 45:12 49:1 50:15 55:24    reoccurrence 7:10
                                         60:3
 psychologists 51:3                                                             repeat 50:13
                                        recommendations 21:24 32:12
 public 72:19                            33:23 34:2,4,13 37:7,14 46:15 75:5     rephrase 9:1 37:12 55:12
 published 24:13                        record 1:22 45:18 48:23                 report 20:25 21:8 23:17,19 24:7,12
                                                                                 29:1 31:4 33:23 34:13 37:15 41:11
 pulled 11:17 12:24                     red 38:10,16,22                          42:2,3 43:6,10 49:2 53:18 57:6 60:15,
 punitive 54:10,25                      reduce 75:15 76:13,18                    19,23 63:6,11,23 65:11 74:18 75:12
 purposes 11:1 26:19                    Reeves 36:21                            reported 1:21
 pursuant 1:22                          refer 51:2                              reporter 1:20 9:6
 put 8:2 29:18 32:23,25 36:4 48:11,19   reference 56:24 63:6 73:1               reporter's 3:11 9:8



888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 33 of 35
30(b)(6)                                          Michelle· McLeod                             s Index: represent..spot
 represent 20:17 24:17                   reviews 59:1                            sharing 29:12,14 49:6
 representative 10:21 11:1,4 23:5        revise 21:18 25:14                      shift 36:22,23 42:15 48:8 61:12
 represented 15:3                        revised 25:8,9,17 35:8 39:24 65:18      shipped 25:9
 REPRESENTING 2:2,14,20                  revision 34:13                          Shorthand 1:20
 reprimand 55:15                         Riesner 19:7                            show 20:16 26:17 52:3 61:20
 reps 12:5                               rights 2:5 43:13,18 44:1,3 56:10,13     showing 26:17
                                          69:13
 requested 6:3,15,24 7:4,10                                                      Shreck 43:15
                                         Road 2:23
 required 58:7                                                                   side 17:22 73:3,6,7
                                         Robin 50:5
 requirement 30:14                                                               sign 52:16 77:13
                                         role 11:3
 requirements 47:18                                                              Signature 3:10
                                         room 50:23
 requires 32:2                                                                   signed 38:19
                                         row 69:6 70:3,8
 resolution 18:16 36:25 50:18 52:2                                               similar 50:6 59:14,22 74:25
                                         rudeness 19:19 47:25
 resolving 46:12                                                                 simple 70:17 74:20
                                         Ruiz 2:4
 respect 4:10 22:14 23:19 25:25                                                  sir 23:11 24:3
  26:14 37:7 52:5,6 53:16 61:17 62:6     rule 35:8,14,19 39:17 40:2,3
                                                                                 sit 62:20
 respond 9:10,11 46:1                    rules 1:22 8:22 12:21 25:17 34:25
                                                                                 sitting 11:20
                                          35:1,4,23,25 36:13 40:2,23 46:4 48:6
 respondent 28:16,23 30:10 31:9
  49:17 51:14 53:19 67:23 68:24 69:13
                                          57:20 58:13 65:19                      situation 69:14
  71:13 72:20 74:12                      runs 33:23                              situations 68:14 74:1
 response 6:4 7:5 20:18,25 21:9,19                                               Sky-eagle 36:23 37:4
  22:21 23:24 24:6,15 31:23 39:22                          S
  41:10 42:1,3 43:9 53:18 57:5 63:22
                                                                                 slot 13:25 14:1
  70:4 72:13
                                         scenarios 12:10,19 48:11                small 60:16
 responses 11:13                         section 23:14 44:13 46:1                Smith 10:15
 responsibilities 17:12 18:13            secured 49:13                           Snell 22:24 27:22 63:14 75:13
 responsibility 65:11                    seeking 4:17                            social 12:3
 responsible 14:22 62:20                 segment 14:25 15:2                      some- 51:1
 rest 34:8 76:10                         self-accountability 38:14               sooner 14:16
 restate 9:5                             send 20:3,4 50:18 73:13                 sort 24:6 52:4 63:6
 restructured 55:25                      Senior 11:23 28:14 43:25 44:7 47:2      sorts 18:24
 result 6:16,25 32:2 68:3 74:7 75:4       58:18,20 62:19                         sounds 27:25
 retaliate 72:20                         seniors 17:21                           SOUTHERN 1:1
 retaliated 20:2                         separate 14:15 36:3 38:10,11,18         speak 16:13,20
                                          43:19,20
 retaliation 19:17 20:2 28:20 35:15                                              special 62:7
  56:8 65:12 67:17,18 68:13,15 71:23     Services 13:25 15:4 16:4 18:7,11,
  72:25 73:17,18,19,24 74:21 75:18        14,22 19:3,11,15,23 20:8 25:8 30:20    specialized 57:18 65:1
                                          33:10 47:1,22 49:11 50:2 53:23 56:3,   specific 12:13 27:9,11 40:22
 review 20:3 21:5,13,18 23:22,23          5,8 58:16,23 59:17 60:11 67:12,13
  24:6 27:7,10,15 28:1 32:8 35:4 39:25                                           specifically 42:1 69:12
                                          74:7 75:25 77:4
  40:13 42:16,25 53:6 58:24 59:10
  62:10,11,21 63:4 64:6,8 68:9 69:9      set 57:15                               specifics 23:3
 reviewed 11:12 12:23 13:16 16:9,        Seventh 10:15                           spend 11:4,7
  11 26:4 27:4 29:3 43:2 58:19                                                   spoke 16:25
                                         severity 59:24
 reviewing 46:11 64:9                    sexual 35:16,19 41:18                   spot 36:4



888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 34 of 35
30(b)(6)                                          Michelle· McLeod                           s Index: spreadsheet..topic
 spreadsheet 11:13 22:20 23:23           Suite 2:11,23                           telling 70:11,12
  24:16,17,24 27:17,18,21,22 29:19
  32:25 33:3 62:24 63:11
                                         Sullivan 2:15 3:7 4:16,24 5:2,6,12,     ten 17:23
                                          19,22,24 6:1,6,11,14,18 7:2,7,13,16,
                                                                                 term 64:21
 staff 13:24 15:4 16:4 17:17,19 18:7,     19,22 8:1 13:1,4,7,10 15:15,18 30:5,
  11,14,21,22 19:2,11,14,23 20:8 23:21    24 31:18 37:10 45:17 46:24 55:9        terminology 33:18 66:5
  24:13 25:8 27:24 28:5 30:20 32:9,10     67:4,8 71:5,25 72:22,24 75:21 77:13
  33:10,12,15,20 43:2,4 47:1,22 49:11
                                                                                 terms 14:18 25:4 34:1 60:3 64:18
                                         summary 27:1                             65:2 66:1 69:5 72:11,12,16
  50:2 51:3 53:23 56:3,5,8 58:16,23
  59:17 60:10 67:12,13 74:7 75:25 77:4   superior 68:5                           Terry 36:20
 staffed 53:23 56:4,9                    supervisor 68:12 73:8                   testified 8:5 58:9 73:11
 standard 60:24,25 61:5,8                supervisor's 65:11                      testify 16:24 21:9,14,21 23:4 34:1,4,
                                                                                  7
 Standards 13:24 17:24                   supervisory 44:15
 start 49:12 73:15 76:20                                                         testifying 10:7,10 68:3
                                         supplemental 33:7
 started 13:23 14:7,19 15:9 16:8         supplementing 33:6                      testimony 3:4 22:2 57:11 67:5
                                                                                  72:1,12
  33:4 38:2 53:22 54:7 60:11 75:13
                                         supposed 32:23
 starting 60:12                                                                  testing 46:6
                                         Suppression 28:14
 state 1:20 9:1 32:2,4 74:13                                                     Texas 1:1,21,22 2:12,17,23 10:16
                                         suspend 55:3                             47:14 58:8
 stated 1:22 74:18
                                         suspension 40:8                         text 42:21
 statement 28:22 31:2,4,8 67:17,23,
  25 68:8 69:7 71:2,3,9,11
                                         sustain 74:16                           thing 22:19 35:18 56:11

 statements 28:17 29:14 30:1,12          sustained 50:16,19 53:20 54:3,8,9,      things 13:19,20 14:8 19:8,19 36:9,
                                          13,14                                   14 38:9 46:5 48:1 55:18 70:4 71:23
  49:6 67:1,10 68:25 69:17,21,23 70:15
                                                                                  73:21
  71:14,17,20,22 72:8,14,18 77:3         sustaining 60:24
 states 1:1,3 2:2,4,10 4:11 20:18                                                thinking 76:15
                                         sworn 1:19 8:5
 station 6:5,17 7:1,6,12 50:17 51:6,                                             Thompson 11:12 20:25 21:6 22:20
                                         synopsis 59:10                           23:17,19,22 24:6,12 26:24 29:1,3,18
  7,10,12,24 62:9,18 65:7 68:6 69:1
                                                                                  32:8 34:12 37:14 41:10 43:9 45:11
 stats 76:11                                               T                      53:18 60:23 62:24 63:6,10,22 74:7
                                                                                  75:5,12
 stenotype 1:21
                                         table 69:1                              thought 15:25
 step 10:12 64:19
                                         tactical 14:21 45:9                     Thursday 1:19
 steps 32:7
                                         taint 71:4                              tie 35:16
 Stone 36:20 48:6
                                         tainting 71:7                           time 5:13,15 8:19 11:4 12:16 15:19
 stopped 28:19 49:6
                                                                                  18:10,21 19:8 20:13 24:4 25:24 27:19
                                         taints 70:2,5
 strategic 18:16                                                                  32:15,18 44:21 45:4 46:24 47:5
                                         taking 8:11 9:8                          56:19,22 59:13 60:12 66:9 70:12,14
 streamlined 35:9                                                                 71:4 72:15
                                         talk 23:15
 Street 2:11,16 10:15                                                            timeline 13:18 14:6
                                         talked 37:21 44:20 49:5 60:22 77:4
 student 42:8                                                                    times 33:13
                                         talking 15:19 69:15,16 73:1
 study 46:5                                                                      title 18:8 46:16 47:12,20 48:15 58:1
                                         target 29:14
 stuff 13:8 38:5                                                                  67:18 73:24 75:17,18
                                         targeting 51:19                         titled 49:2
 sub-questions 66:24
                                         tasked 36:17                            today 4:4 7:25 8:1,11,23 10:4,10
 subparagraph 64:20
                                         teaching 14:7,24                         11:11,20 13:6,16 16:22 27:4 34:5
 subtopic 21:3,10,12,17,21,23 22:7,
  11 23:2 25:4,5 44:13 46:10             technique 58:3                          told 26:15 27:22 46:24 68:24
 subtopics 20:24 23:13                   techniques 57:19,24                     Tolerance 41:17
 suggest 6:7                             Telephone 2:6,12,17,24                  topic 4:10,15 16:8 20:23 21:15,17
                                                                                  22:2,9,18 25:6 27:6 34:10 41:5 47:9


888-893-3767
www.lexitaslegal.com
   Case 4:18-cv-00644 Document 64-2 Filed on 11/18/19 in TXSD Page 35 of 35
30(b)(6)                                          Michelle· McLeod                                  s Index: total..ZIP
  50:9 55:20 61:12                       unfairly 70:2,5 73:9                worked 57:7
 total 75:19                             unfounded 54:3,14                   working 33:4 37:4
 touched 37:19,20                        unit 56:25 57:3,8,19 58:13 62:9     workplace 4:13 5:10 35:15,19
                                                                              41:8,9 50:10 73:9
 track 75:15                             United 1:1,3 2:2,4,10 20:18
                                                                             write 59:10 73:12
 train 28:7 63:21                        units 30:18
                                                                             written 52:4 55:15 74:11
 trained 28:13,18 29:22 47:13 48:9       unsure 20:1
  58:4
                                         update 12:19 34:23 39:16
 training 4:13 5:10 11:22 12:8,9                                                                Y
                                         updated 12:21 34:19,21 36:7
  13:13,23 14:10,18 15:10,12,22,23
  22:10,14,24 23:5 24:14 25:1,6,25       updating 36:17,25                   year 25:16 75:10
  26:14 38:8,11,20 39:17 40:13 41:6,8,
                                                                             years 8:20 12:15 41:18
  10,12,15,16,18,19,25 42:4,6,13,14,19
  43:5,12,14,19,22 44:5,9,14,19,22                         V
  45:13,15,25 46:7,11,18,20 47:6,8,16,                                                          Z
  17,21,24 48:10,13,15 55:17 57:18,23,   Vague 31:18
  25 58:7 61:13,17 62:5,22 63:3,7,12,
                                         values 38:24 39:1                   ZIP 10:17
  18 64:1,4,17,18 65:1,8,15
 transcript 9:10                         verify 53:13

 transfer 36:10 73:13                    version 12:13,14,23 22:11 23:6
                                          25:14
 treat 39:5,6 73:9
                                         versus 65:6
 treating 39:4
                                         VII 46:16 47:20 48:15 58:1 67:18
 trip 51:6                                73:24 75:17,18
 truth 71:9                              violated 57:21 58:14
 truthful 71:8,21                        violating 40:3
 truthfully 10:7,10 68:3                 violation 35:8 52:24 59:25
 Tuesday 22:5                            violations 39:17 40:25 41:3 59:14
                                          64:13
 turned 59:19 73:5
 tying 35:14
                                                           W
 type 15:18 59:22 67:18 74:14,23
 types 75:2                              wait 9:11
                                         Wanda 12:18 14:1,12,22,24 16:16
                     U                    22:1,4,13 40:12 42:9 43:16 50:18
                                          51:6,11
 U.S. 2:10                               wander 49:12
 Uh-hm 15:7 46:13 49:4 56:17 70:21       wanted 23:24 28:2,6 71:10 76:13
                                          77:11
 Uhm 6:7
                                         Washington 2:6
 unaware 15:24
                                         ways 50:23
 underneath 34:22 56:2 57:10
  68:11                                  webinars 47:7,8,9 48:20 58:1
 understand 8:22,25 10:6,12,20           week 25:5
  21:8,14,20,25 31:20 34:12 41:24
                                         witnessed 28:21
  70:16 72:9
                                         witnesses 68:3,7 72:20
 understanding 5:13,20 14:20
  15:21 60:25 69:14                      Woodlands 2:23
 Understood 8:17                         work 4:17 37:21 50:24 52:3 68:11


888-893-3767
www.lexitaslegal.com
